UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Stock markets around the world continue to exhibit volatility due to Europe’s unresolved sovereign debt crisis, China’s decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozone’s debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnam’s fundamental, bottom-up investment approach is well suited to uncovering opportunities in today’s volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/12) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value June 30, 2012 Class IA: $6.76 Class IB: $6.77 Total return at net asset value Citigroup Barclays Non-U.S. JPMorgan U.S. World Developed Class IA Class IB Aggregate Government High Yield (as of 6/30/12) shares* shares† Bond Index Bond Index Index‡ 6 months 4.26% 4.29% 2.37% –0.02% 7.33% 1 year –1.60 –1.72 7.47 0.44 8.43 5 years 24.31 24.55 38.90 42.82 51.45 Annualized 4.45 4.49 6.79 7.39 8.66 10 years 92.88 90.93 72.96 99.47 160.36 Annualized 6.79 6.68 5.63 7.15 10.04 Life 178.35 171.02 206.33 201.38 — Annualized 5.60 5.45 6.14 6.03 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 20.1% Aaa 25.0% Aa 0.3% A 2.0% Baa 9.7% Ba 9.7% B 19.0% Caa and below 19.8% Not rated -5.6% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/12. Cash and net other assets represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% of net assets because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value ofsecurities. Credit qualities are shown as a percentage of net assets as of 6/30/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Diversified Income Fund 1 Report from your fund’s manager How would you characterize the bond markets through the first half of 2012? The year began on a positive note, with better-than-expected economic data reported in the United States and the sovereign debt situation in Europe appearing to head in the right direction. Greece successfully restructured its existing debt, and the likelihood of a wave of defaults throughout peripheral Europe appeared low. The tone in the markets changed dramatically in April and May, as more recent economic data in the United States suggested that the unusually warm winter had inflated earlier reports, and that an economic slowdown was a real possibility. Meanwhile, officials in Italy and Spain requested a capital infusion for their banking systems, suggesting that the fiscal conditions in Europe may be bleaker than investors had believed. Against this backdrop, yields on U.S. Treasuries fell to record lows, as investors moved to a “risk-off” position. With demand clearly high for “safe haven” assets like U.S. Treasuries, what is your outlook for the sector? Despite the uncertain macroeconomic environment, we continue to believe that a strategy that relies on rates declining further to drive returns is a risky proposition. With short-term rates anchored at zero, risk-averse investors seeking any return on their investment have been buying longer-dated Treasuries. At the same time, the Federal Reserve [Fed], through two rounds of quantitative easing and a program called “Operation Twist,” which was recently extended for another six months, has been buying large quantities of intermediate- and long-term Treasuries, removing some of the supply from the market and helping to drive rates even lower. Interest rates wouldn’t have to increase much in order for investors to start seeing losses, particularly with Treasuries and certain other high-quality bonds offering so little income to offset any negative price movements. With that being the case, we believe investors need to be very cautious with their allocations to Treasuries at today’s rates. How did the fund’s holdings in so-called “spread sectors” perform? Performance in the non-agency residential mortgage-backed securities [RMBS] sector was quite positive during the period. One reason, we believe, was investor appetite for attractive yields. Non-agency mortgages, of course, carry no government guarantee, and as a result tend to offer higher yields than a number of other sectors of the bond market — these days, non-agency RMBS yields have generally been in the high single digits. And with the yield on the 10-year Treasury now well below 2%, we believe this has been an attractive segment of the market for many investors and money managers. The supply and demand dynamics in this sector also helped performance. For much of 2011, investors worried that the Fed, which held a large amount of non-agency RMBS in its so-called “Maiden Lane” portfolio, might attempt to sell its positions too quickly, flooding the market with excess supply. Those fears never materialized, and in fact the Fed successfully sold off its remaining Maiden Lane holdings in the first quarter. Today, there is almost no new supply of securitized non-agency RMBS, and the perceived limited supply in the market has helped offer some price stability to the sector. The fund’s position in high-yield corporate bonds, meanwhile, generated a positive total return during the period. The high-yield market was not as strong in the second quarter as it had been in the first three months of the year. Despite that trend, we believe the fundamentals in the high-yield market remain very attractive, with low default rates and higher-than-average spreads. Our security selection in the sector generally was solid, and the income we earned on our holdings more than offset the price weakness in the sector during the quarter. The fund continues to hold a significant allocation to interest-only collateralized mortgage obligations, or “IOs,” although we’ve reduced our exposure in recent months. As the name suggests, these securities are derived from the interest payments on pools of residential mortgages. Essentially, the longer it takes for homeowners to repay the principal on their mortgages, the more money a bondholder will make from interest payments on that loan. Over the past several quarters, with home prices still under pressure and refinancing difficult for many homeowners to obtain, IO securities have performed quite well. But in April and May, spreads widened as investors worried that with mortgage rates dropping to all-time lows, refinancing activity might increase. What is your outlook for the rest of 2012? As has been the case for some time, we continue to believe the opportunities in non-government sectors remain the most attractive areas of the bond markets. But given the extreme uncertainty in the markets today, we’re taking a conservative view looking ahead in 2012. The most pressing questions, for us and for investors broadly, are: Will the situation in Europe deteriorate, and can the economy in the United States find its footing? Despite the uncertainty, we believe that many areas of the bond markets have already priced in rather bleak economic conditions, so slow and steady growth — particularly in the United States — may be enough to help risk assets rally. In terms of positioning, we continue to prefer both credit risk, gained through exposure to corporate bonds and non-agency mortgage-backed securities, and prepayment risk, which is associated with certain types of collateralized mortgage obligations, over interest-rate risk. While the potential for short-term price volatility remains elevated, we believe that our actively managed, risk-conscious approach remains a prudent strategy for investing in today’s bond markets. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT Div ersified Income Fund Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject torisk. Your fund’s managers Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; Paul D. Scanlon, CFA; and Raman Srivastava, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may depreciate in value, lose money, amplify traditional fixed-income risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives carry “counterparty risk,” the risk that the other party is unable or unwilling to pay. Putnam monitors counterparty risk and, for some types of derivatives, seeks to mitigate it by entering into collateral agreements with counterparties which require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2012, to June 30, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/12 for the 6 months ended 6/30/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.91 $5.18 $3.87 $5.12 Ending value (after expenses) $1,042.60 $1,042.90 $1,021.03 $1,019.79 Annualized expense ratio 0.77% 1.02% 0.77% 1.02% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Div ersified Income Fund The fund’s portfolio 6/30/12 (Unaudited) CORPORATE BONDS AND NOTES (32.8%)* Principal amount Value Basic materials (1.9%) Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $387,000 $375,390 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 360,000 391,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 268,125 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.468s, 2013 (Netherlands) 100,000 89,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 358,800 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 180,000 190,800 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 321,000 325,815 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 247,000 247,910 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 145,000 145,159 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.662s, 2017 (Germany) EUR 418,000 494,659 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $56,000 48,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 224,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 436,343 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 160,000 215,507 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) $70,000 70,350 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 326,000 352,345 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) $285,000 312,788 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 300,000 321,000 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 540,000 566,325 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 175,000 155,495 Momentive Performance Materials, Inc. notes 9s, 2021 $34,000 25,755 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 70,000 70,175 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 205,000 220,888 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 302,175 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 397,000 534,743 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $60,000 62,700 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.94s, 2015 (Germany) EUR 182,000 221,237 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $132,000 133,320 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Basic materials cont. Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 $202,000 $226,998 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 418,000 486,970 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 261,223 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 175,000 195,344 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 255,000 269,663 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 120,000 47,400 Capital goods (1.8%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 135,000 144,956 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 368,000 390,080 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 143,000 147,290 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 105,562 118,599 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 111,858 125,672 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 251,342 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $46,000 47,840 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 398,000 439,790 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 180,000 184,500 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 116,000 123,540 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 35,888 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 230,000 236,900 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 208,000 222,560 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 130,000 132,925 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 81,875 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $405,000 436,388 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 598,766 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 30,000 33,300 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 335,000 308,200 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 164,494 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 252,704 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 324,000 443,758 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $185,000 193,788 Putnam VT Diversified Income Fund 5 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 $110,000 $109,725 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. notes 7 3/4s, 2016 EUR 467,000 612,731 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 $100,000 108,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 103,500 Ryerson, Inc. company guaranty sr. notes 12s, 2015 428,000 430,140 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 217,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 210,600 Terex Corp. sr. unsec. sub. notes 8s, 2017 81,000 84,038 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 510,000 521,475 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 138,000 151,800 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 390,000 428,025 Communication services (3.8%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 90,000 93,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 150,000 167,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 71,280 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 352,000 382,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 172,935 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 138,000 149,730 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 221,965 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 284,000 274,060 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 100,000 104,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 469,000 426,790 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 326,000 311,330 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 515,000 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 700,425 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 96,525 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 443,000 450,753 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 193,375 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 86,000 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 268,750 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 $787,000 $834,220 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 277,000 294,313 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 366,488 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 533,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 199,868 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,399,937 1,445,435 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 359,470 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 180,000 185,850 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 140,000 188,897 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 182,520 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 193,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 51,313 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 77,923 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 553,000 575,811 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 73,000 73,091 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 521,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 16,000 14,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 69,000 59,168 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 392,210 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 215,000 240,263 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 338,289 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 $55,000 61,311 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 162,408 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 85,410 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 143,000 152,295 Sprint Capital Corp. company guaranty 8 3/4s, 2032 42,000 38,220 Sprint Capital Corp. company guaranty 6 7/8s, 2028 57,000 45,885 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 922,000 945,050 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 174,000 166,605 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 596,048 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 210,000 220,500 6 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Communication services cont. Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 $133,148 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 134,854 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 549,227 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 232,535 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 371,226 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 421,000 568,977 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 87,494 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 479,965 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 86,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 395,670 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 157,940 Consumer cyclicals (5.8%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 37,888 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 39,500 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 566,000 482,515 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 255,750 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 240,000 259,200 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 297,000 311,850 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 185,000 189,625 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 97,000 99,305 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 70,000 70,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 391,950 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 71,400 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 98,000 94,080 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 82,888 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 400,000 338,000 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 149,100 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 274,763 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 111,563 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer cyclicals cont. Building Materials Corp. 144A sr. notes 6 3/4s, 2021 $150,000 $160,500 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 185,000 196,100 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 435,000 297,431 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 321,000 350,291 Cedar Fair LP/Canada’s Wonderland Co./ Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 100,000 111,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 195,000 174,525 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 100,000 104,750 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 410,000 421,275 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 65,100 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 410,790 452,896 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 156,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 659,000 718,310 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 129,844 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 411,000 549,996 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $315,000 296,888 DISH DBS Corp. company guaranty 7 1/8s, 2016 50,000 54,875 DISH DBS Corp. company guaranty 6 5/8s, 2014 715,000 766,838 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 161,000 178,710 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 259,000 279,720 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 189,000 215,460 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 405,000 414,619 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 520,000 552,179 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 280,000 291,200 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 130,000 150,594 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 253,653 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 253,288 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 175,000 189,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 583,000 648,588 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 486,875 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 389,000 491,664 Putnam VT Diversified Income Fund 7 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer cyclicals cont. Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 $64,555 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $120,000 134,400 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 70,000 71,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 780,833 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 229,950 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 108,150 Lottomatica Group SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 455,000 487,440 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 312,062 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 320,000 25,600 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 156,000 160,680 MGM Resorts International company guaranty sr. notes 9s, 2020 60,000 66,600 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 85,425 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 249,000 256,470 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 142,450 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 201,877 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 688,425 719,404 Navistar International Corp. sr. notes 8 1/4s, 2021 586,000 562,560 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 185,000 184,075 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 227,038 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 399,000 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 205,000 200,388 Owens Corning company guaranty sr. unsec. notes 9s, 2019 725,000 902,625 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 66,450 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 225,000 233,438 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 152,950 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 148,750 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 70,688 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 450,000 571,155 QVC Inc. 144A sr. notes 7 1/2s, 2019 $175,000 194,250 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 68,425 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 75,000 77,625 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 199,395 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer cyclicals cont. Sabre, Inc. 144A sr. notes 8 1/2s, 2019 $161,000 $163,818 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Germany) EUR 355,000 472,276 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $200,000 214,500 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 111,000 120,436 Sears Holdings Corp. company guaranty 6 5/8s, 2018 192,000 171,360 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 502,000 567,260 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 145,000 149,713 SugarHouse HSP Gaming Prop. Mezz LP/ SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 100,000 105,500 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 63,863 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 249,900 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 311,000 339,768 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 176,000 67,320 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 34,000 24,863 Travelport, LLC 144A sr. notes 6.461s, 2016 ‡‡ 60,000 45,900 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 164,000 114,800 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 318,596 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $340,000 388,450 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,560 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 272,950 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 150,000 166,125 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 94,775 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 713,000 766,475 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 180,000 183,150 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 452,000 480,250 Consumer staples (2.0%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 766,435 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $165,000 180,675 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 430,000 442,363 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 69,713 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 291,520 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 145,079 159,768 8 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer staples cont. Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 $164,000 $140,220 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 215,000 217,419 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 283,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 123,625 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 383,205 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 177,438 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 175,200 Dole Food Co. 144A sr. notes 8s, 2016 123,000 128,381 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 378,000 460,286 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $225,000 246,938 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 200,000 241,190 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $95,000 101,888 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 292,611 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $83,000 80,718 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 460,000 427,800 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 154,000 158,235 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 94,950 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 323,025 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 372,300 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 300,000 306,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 84,938 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 215,000 215,538 Service Corporation International sr. notes 7s, 2019 105,000 112,875 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 475,000 542,094 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 288,400 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 770,000 854,700 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 80,000 84,800 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 265,000 276,925 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 66,463 Energy (6.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 138,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 182,000 155,610 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 $21,000 $26,438 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 450,824 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 66,000 55,770 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 270,000 228,150 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 90,000 41,850 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 67,925 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 145,000 148,263 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 474,000 495,330 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 216,694 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 66,591 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $675,000 727,313 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 52,000 50,570 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 176,540 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 78,400 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 311,250 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 114,840 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 244,081 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $173,000 181,650 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,018,825 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 240,000 243,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 533,406 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 85,000 83,725 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 262,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 130,000 134,875 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 95,000 99,275 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 340,000 352,325 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 490,680 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 140,000 127,750 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 189,000 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $250,000 $251,875 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 371,636 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 272,400 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 853,289 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 149,000 175,997 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 207,000 229,513 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 558,170 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 254,318 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 19,400 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 213,000 213,000 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 127,000 204,651 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $53,000 26,765 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 103,000 100,425 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 53,350 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 70,000 72,100 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 253,000 282,095 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 85,000 88,400 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 104,000 98,020 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 471,233 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 385,000 393,181 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 300,000 228,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 319,932 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 100,000 104,500 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 215,000 213,925 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 140,000 140,000 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 225,000 244,125 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 185,000 200,725 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 280,000 299,600 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 $666,000 $732,600 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 26,325 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 452,200 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 89,250 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 401,980 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 546,894 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 238,729 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 105,254 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,930,000 2,721,997 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 144,687 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 145,519 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 830,000 702,437 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,305,000 996,224 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 790,000 641,875 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 420,750 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,125,000 1,271,250 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 680,000 863,600 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 185,000 186,850 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 554,700 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 564,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 243,438 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 227,850 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 98,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 188,570 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 535,000 532,325 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 7,000 6,913 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 795,000 804,938 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 117,875 SM Energy Co. 144A sr. notes 6 1/2s, 2023 45,000 45,731 10 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 $80,000 $80,700 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 85,652 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 128,819 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 240,000 243,000 Financials (5.4%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 152,000 133,950 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 215,000 211,238 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 195,000 205,396 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 299,490 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 441,450 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 887,763 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 31,000 29,739 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 261,000 283,185 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 318,000 170,993 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $325,000 330,688 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,080,898 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 223,000 223,279 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 86,920 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 175,000 178,500 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 140,000 144,200 CIT Group, Inc. 144A bonds 7s, 2017 505,995 506,943 CIT Group, Inc. 144A bonds 7s, 2016 394,000 394,985 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 296,313 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 220,913 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 86,200 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 230,000 227,700 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 196,875 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 264,600 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 233,000 151,450 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 208,000 236,643 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 71,313 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 50,688 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 557,813 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 $30,000 $30,675 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 99,000 99,000 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 612,776 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes 8s, 2012 14,000,000 250,287 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 470,750 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 106,335 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 145,000 146,088 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 103,000 113,558 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 204,000 207,060 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 300,000 177,000 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 198,217 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,366,717 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 900,000 906,933 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 250,000 260,400 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 650,000 659,750 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 275,351 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 218,025 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 230,465 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 133,000 137,085 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 225,020 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 600,000 627,619 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 413,468 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 3,928,618 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 3,142,357 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 1,665,000 1,685,613 Health care (1.8%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 198,790 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 201,743 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $140,000 149,538 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Health care cont. Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 $225,000 $232,875 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 352,381 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $285,000 303,525 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 130,530 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 617,070 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 221,000 240,061 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 291,000 303,731 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 170,000 184,875 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 213,713 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 258,469 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 316,388 HCA, Inc. sr. notes 6 1/2s, 2020 903,000 979,755 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 260,000 282,100 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 429,450 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 310,000 306,900 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 250,000 226,250 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 224,475 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 152,000 162,260 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 335,838 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 175,770 177,967 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 228,438 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 137,400 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 255,000 269,025 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 332,260 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 40,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 103,375 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 41,700 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 9,000 5,985 Technology (1.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 342,000 376,200 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 7,000 5,810 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 148,000 122,470 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 318,000 294,945 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Technology cont. Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ $166,000 $161,020 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 336,960 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 106,000 108,120 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 163,125 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,738 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 355,000 355,444 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 460,052 470,403 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 117,000 110,273 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 279,000 279,000 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 113,663 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 135,000 137,700 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 54,825 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 501,000 544,838 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 466,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 168,175 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 70,000 74,725 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 462,840 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 256,000 283,200 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 480,000 493,200 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 216,195 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 278,845 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 728,420 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $277,000 286,695 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 310,000 336,350 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 168,000 101,640 Utilities and power (2.2%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 819,000 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 180,000 200,250 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 225,000 245,813 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 639,625 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 290,000 319,383 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 555,000 371,850 12 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Utilities and power cont. Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 $109,000 $61,313 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 29,280 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 60,768 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 9,520 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 323,291 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 441,594 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,120,875 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 331,000 359,963 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 441,195 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 381,000 371,475 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 64,269 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 95,000 103,194 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 360,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,595,022 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 100,000 106,000 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 374,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 808,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 167,450 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 65,000 81,384 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 119,000 81,218 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, perpetual maturity (Sweden) EUR 156,000 200,255 Total corporate bonds and notes (cost $145,916,537) MORTGAGE-BACKED SECURITIES (27.0%)* Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $1,728,791 $210,696 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 92,500 Ser. 01-1, Class K, 6 1/8s, 2036 265,321 30,728 Ser. 07-5, Class XW, IO, 0.58s, 2051 40,984,496 595,669 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.799s, 2046 22,238,280 917,329 Ser. 09-RR7, Class 2A7, IO, 1.564s, 2047 52,240,821 2,173,218 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 62,103,936 1,583,650 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 57,638,158 1,469,773 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 06-PW12, Class AJ, 5.94s, 2038 730,000 627,839 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 833,008 Ser. 05-PWR9, Class AJ, 4.985s, 2042 F 560,000 523,390 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 10,199,082 267,216 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 6,204,037 132,146 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 13,385,729 254,329 FRB Ser. 07-AR5, Class 2A2, 0.475s, 2037 1,429,209 428,763 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 7,074,720 99,754 MORTGAGE-BACKED SECURITIES (27.0%)* cont. Principal amount Value Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A2, 0.405s, 2037 $1,091,274 $589,288 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.096s, 2044 26,302,456 103,761 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class E, 5.526s, 2037 852,000 819,539 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 328,253 431,838 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 106,657 148,666 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 $15,263,718 1,068,460 FRB Ser. 05-38, Class A1, 1.647s, 2035 1,287,314 811,008 FRB Ser. 05-62, Class 2A1, 1.147s, 2035 1,227,120 717,865 FRB Ser. 05-38, Class A3, 0.595s, 2035 1,838,631 1,089,389 FRB Ser. 07-AL1, Class A1, 0.495s, 2037 2,673,666 1,109,571 FRB Ser. 06-OA6, Class 1A1A, 0.455s, 2046 3,258,194 1,808,298 FRB Ser. 06-OA16, Class A1C, 0.435s, 2046 1,963,296 1,531,371 FRB Ser. 06-OA8, Class 1A1, 0.435s, 2046 2,314,201 1,319,094 FRB Ser. 06-OA21, Class A1, 0.434s, 2047 1,963,031 1,010,961 FRB Ser. 06-OA12, Class A1B, 0.434s, 2046 4,473,511 2,147,285 FRB Ser. 07-OA4, Class A1, 0.415s, 2047 3,303,767 2,023,557 FRB Ser. 06-OC8, Class 2A2B, 0.415s, 2036 4,228,104 2,262,036 FRB Ser. 07-OA7, Class A1B, 0.385s, 2047 1,330,782 747,966 FRB Ser. 07-OA3, Class 1A1, 0.385s, 2047 2,027,520 1,297,613 FRB Ser. 06-OA18, Class A1, 0.365s, 2046 5,595,748 3,329,470 FRB Ser. 06-HY11, Class A1, 0.365s, 2036 2,111,635 1,150,841 Countrywide Home Loans FRB Ser. 07-HYB2, Class 3A1, 2.882s, 2047 1,638,620 856,179 FRB Ser. 05-HY10, Class 3A1B, 2.718s, 2036 4,136,041 2,561,761 FRB Ser. 06-OA4, Class A1, 1.107s, 2046 1,463,818 666,037 FRB Ser. 05-3, Class 1A2, 0.535s, 2035 719,126 465,634 FRB Ser. 06-OA4, Class A2, 0.515s, 2046 1,122,471 491,081 FRB Ser. 06-OA5, Class 2A1, 0.445s, 2046 1,567,506 817,552 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.408s, 2041 1,458,000 1,604,108 FRB Ser. 06-C1, Class AJ, 5.593s, 2039 616,000 577,808 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 F 959,000 941,522 Ser. 05-C6, Class B, 5.23s, 2040 F 725,000 670,431 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 272,370 13,619 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-OA1, Class A1, 0.445s, 2047 1,188,753 677,589 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 220,496 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.863s, 2014 (United Kingdom) GBP 16,728 25,936 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 $234,249 373,844 IFB Ser. 3408, Class EK, 24.82s, 2037 121,419 197,730 IFB Ser. 2979, Class AS, 23.387s, 2034 62,764 85,556 IFB Ser. 3072, Class SM, 22.91s, 2035 285,393 446,155 IFB Ser. 3072, Class SB, 22.764s, 2035 292,516 455,431 IFB Ser. 3249, Class PS, 21.477s, 2036 275,239 414,327 IFB Ser. 3065, Class DC, 19.135s, 2035 419,889 658,177 IFB Ser. 3951, Class CS, IO, 6.508s, 2026 6,061,303 1,083,034 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 3,316,218 373,188 IFB Ser. 3895, Class SM, IO, 6.408s, 2040 3,306,190 489,640 IFB Ser. 4048, Class GS, IO, 6.408s, 2040 2,173,956 448,531 IFB Ser. 3940, Class PS, IO, 6.408s, 2040 2,584,530 413,525 Putnam VT Diversified Income Fund 13 MORTGAGE-BACKED SECURITIES (27.0%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 4032, Class SA, IO, 6.258s, 2042 $3,955,215 $562,252 IFB Ser. 3852, Class TB, 5.758s, 2041 1,569,715 1,686,078 IFB Ser. 3768, Class PS, IO, 5.758s, 2036 8,509,391 893,225 IFB Ser. 3753, Class S, IO, 5.708s, 2040 1,808,392 315,904 Ser. 3632, Class CI, IO, 5s, 2038 1,438,588 102,715 Ser. 3626, Class DI, IO, 5s, 2037 917,390 37,696 Ser. 4000, Class PI, IO, 4 1/2s, 2042 2,801,158 381,238 Ser. 4024, Class PI, IO, 4 1/2s, 2041 6,814,670 1,030,719 Ser. 3747, Class HI, IO, 4 1/2s, 2037 886,489 94,140 Ser. 4010, Class NI, IO, 4s, 2041 2,798,733 421,545 Ser. 3738, Class MI, IO, 4s, 2034 3,943,773 274,613 Ser. 3748, Class NI, IO, 4s, 2034 4,078,083 306,835 Ser. 3736, Class QI, IO, 4s, 2034 10,742,765 498,464 Ser. 3751, Class MI, IO, 4s, 2034 10,781,894 405,615 Ser. T-57, Class 1AX, IO, 0.423s, 2043 2,037,366 25,217 Ser. 3300, PO, zero %, 2037 154,391 143,547 FRB Ser. 3326, Class YF, zero %, 2037 28,412 28,128 FRB Ser. 3326, Class WF, zero %, 2035 7,903 7,270 FRB Ser. 3030, Class EF, zero %, 2035 6,081 6,051 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 211,638 380,657 IFB Ser. 06-8, Class HP, 23.667s, 2036 382,731 647,053 IFB Ser. 07-53, Class SP, 23.301s, 2037 281,470 447,247 IFB Ser. 08-24, Class SP, 22.384s, 2038 F 302,089 461,379 IFB Ser. 05-122, Class SE, 22.242s, 2035 451,914 677,871 IFB Ser. 05-83, Class QP, 16.756s, 2034 304,824 417,609 IFB Ser. 12-66, Class HS, IO, 6.455s, 2041 805,888 175,192 IFB Ser. 12-2, Class PS, IO, 6.305s, 2041 1,282,246 270,073 IFB Ser. 404, Class S13, IO, 6.155s, 2040 5,820,457 815,080 IFB Ser. 10-35, Class SG, IO, 6.155s, 2040 5,520,513 865,506 IFB Ser. 10-46, Class WS, IO, 5.505s, 2040 3,670,831 449,236 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,136,089 145,908 Ser. 398, Class C5, IO, 5s, 2039 900,128 78,761 Ser. 10-13, Class EI, IO, 5s, 2038 571,491 29,033 Ser. 378, Class 19, IO, 5s, 2035 2,776,083 319,250 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 7,868,987 1,369,282 Ser. 409, Class 82, IO, 4 1/2s, 2040 5,819,000 796,544 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,062,746 84,371 Ser. 406, Class 2, IO, 4s, 2041 5,587,763 752,672 Ser. 406, Class 1, IO, 4s, 2041 3,634,892 517,972 Ser. 409, Class C16, IO, 4s, 2040 6,490,000 873,411 Ser. 03-W10, Class 1, IO, 1.426s, 2043 780,111 36,111 Ser. 00-T6, IO, 0.763s, 2030 1,883,042 33,542 Ser. 99-51, Class N, PO, zero %, 2029 26,218 25,157 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.081s, 2020 F 2,423,075 52,346 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 179,437 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 671 602 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.827s, 2041 3,217,495 3,587,700 IFB Ser. 10-142, Class SA, IO, 6.456s, 2039 4,057,908 540,843 IFB Ser. 10-151, Class SL, IO, 6.456s, 2039 1,974,024 325,793 IFB Ser. 11-37, Class SB, IO, 6.456s, 2038 4,731,932 638,811 IFB Ser. 10-85, Class SD, IO, 6.406s, 2038 659,352 106,050 IFB Ser. 11-37, Class SD, IO, 6.406s, 2038 6,087,800 814,243 IFB Ser. 10-163, Class SI, IO, 6.387s, 2037 5,573,069 898,657 IFB Ser. 10-47, Class HS, IO, 6.356s, 2039 2,224,791 340,971 IFB Ser. 10-120, Class SB, IO, 5.956s, 2035 1,275,966 126,614 IFB Ser. 10-20, Class SC, IO, 5.906s, 2040 336,902 55,457 MORTGAGE-BACKED SECURITIES (27.0%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 11-79, Class AS, IO, 5.866s, 2037 $4,188,811 $412,267 IFB Ser. 10-116, Class SL, IO, 5.806s, 2039 1,373,990 215,552 IFB Ser. 11-70, Class SM, IO, 5.647s, 2041 3,437,000 980,679 IFB Ser. 11-70, Class SH, IO, 5.647s, 2041 3,530,000 1,016,958 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 578,331 99,780 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,600,432 206,488 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 6,883,104 900,861 Ser. 12-8, Class PI, IO, 4s, 2041 2,191,700 362,726 Ser. 11-116, Class BI, IO, 4s, 2026 5,374,019 591,357 Ser. 12-H02, Class AI, IO, 1.765s, 2062 4,984,907 369,182 Ser. 12-H05, Class AI, IO, 1.222s, 2062 12,564,492 657,626 Ser. 12-H04, Class FI, IO, 0.938s, 2062 11,268,914 521,187 Ser. 11-70, PO, zero %, 2041 6,888,286 5,558,985 Ser. 06-36, Class OD, PO, zero %, 2036 9,245 8,611 Ser. 99-31, Class MP, PO, zero %, 2029 70,143 65,768 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 6,997,341 264,499 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 890,000 806,610 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.321s, 2039 87,724,048 1,587,805 GSR Mortgage Loan Trust FRB Ser. 06-OA1, Class 3A1, 2.64s, 2046 2,638,959 1,319,479 Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.013s, 2045 18 9 FRB Ser. 05-8, Class 1A2B, 0.603s, 2035 959,090 221,190 FRB Ser. 06-7, Class 2A1A, 0.443s, 2046 3,888,542 2,265,076 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.425s, 2037 4,494,696 2,404,662 FRB Ser. 06-AR35, Class 2A1A, 0.415s, 2037 1,195,052 635,291 JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.405s, 2036 1,341,572 633,893 FRB Ser. 06-A6, Class 1A1, 0.405s, 2036 4,581,073 2,485,539 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.212s, 2051 52,285,302 523,690 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,062,915 1,057,600 Ser. 98-C4, Class J, 5.6s, 2035 379,000 397,647 Luminent Mortgage Trust FRB Ser. 06-1, Class A1, 0.485s, 2036 940,664 451,519 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 4,915,022 141,307 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.529s, 2028 F 133,576 3,072 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.041s, 2050 51,000 52,630 Ser. 05-LC1, Class AJ, 5.505s, 2044 F 675,000 653,603 Ser. 05-CKI1, Class AJ, 5.39s, 2037 F 1,385,000 1,294,652 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.186s, 2049 1,784,979 133,872 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 F 1,380,000 1,196,555 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 1,196,000 1,231,880 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.989s, 2012 397 1 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 158,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 1/2s, 2047 22,848,021 466,100 14 Putnam VT Div ersified Income Fund MORTGAGE-BACKED SECURITIES (27.0%)* cont. Principal amount Value Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 $13,794,626 $509,022 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 4,834,031 103,932 FRB Ser. 06-AR3, Class 12A1, 0.465s, 2036 2,263,920 1,120,641 FRB Ser. 06-AR8, Class A1A, 0.445s, 2036 2,990,784 1,560,816 Ser. 06-AR8, Class X, IO, 0.4s, 2036 20,995,483 281,339 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 3,759,415 676,695 Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C20, Class B, 5.417s, 2042 2,269,000 2,184,934 Ser. 07-C34, IO, 0.544s, 2046 14,773,397 227,510 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.382s, 2035 774,000 694,201 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR17, Class A1C3, 0.725s, 2045 1,220,251 540,724 FRB Ser. 05-AR15, Class A1C3, 0.725s, 2045 1,358,471 523,012 FRB Ser. 05-AR13, Class A1B2, 0.675s, 2045 1,312,311 931,741 FRB Ser. 05-AR2, Class 2A1B, 0.615s, 2045 1,040,479 782,961 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR11, Class 1A, 1.118s, 2046 743,547 479,588 FRB Ser. 06-AR9, Class 2A, 0.992s, 2046 3,943,697 1,577,479 FRB Ser. 07-OA1, Class A1A, 0.847s, 2047 924,912 552,586 Total mortgage-backed securities (cost $118,551,275) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $769,436 $872,469 3 1/2s, TBA, July 1, 2042 2,000,000 2,137,500 U.S. Government Agency Mortgage Obligations (17.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 14,000,000 14,683,593 Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 161,942 174,967 4 1/2s, August 1, 2039 399,808 428,373 3 1/2s, TBA, July 1, 2042 50,000,000 52,546,875 3s, TBA, July 1, 2042 11,000,000 11,279,297 Total U.S. government and agency mortgage obligations (cost $81,618,122) U.S. TREASURY OBLIGATIONS (1.0%)* Principal amount Value U.S. Treasury Inflation Protected Securities 1.875%, July 15, 2013 i $281,783 $291,118 U.S. Treasury Inflation Protected Securities 0.125%, April 15, 2017 i 166,083 175,475 U.S. Treasury Notes 3.625%, August 15, 2019 i 1,102,000 1,307,534 U.S. Treasury Notes 3.500%, May 15, 2020 i 578,000 677,948 U.S. Treasury Notes 1.250%, October 31, 2015 i 565,000 580,249 U.S. Treasury Notes 0.125%, December 31, 2013 i 1,392,000 1,388,311 Total U.S. treasury obligations (cost $4,420,635) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $790,000 $23,021 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 790,000 21,330 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 790,000 19,244 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 19,497,901 2,842,404 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/3.37 19,497,901 20 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 16,248,250 2,598,420 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 16,248,250 2,355,834 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.36 16,248,250 16 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.52 16,248,250 16 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 6,499,300 1,033,909 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.51 6,499,300 7 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 16,248,250 2,631,567 Putnam VT Diversified Income Fund 15 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 $16,248,250 $16 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD- LIBOR-BBA maturing July 2026. Jul-16/4.74 11,199,250 2,090,374 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 11,199,250 228,946 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 7,080 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,855,000 464,869 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 27,825,000 4,237,469 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 27,825,000 737,919 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 24,874,000 4,486,772 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 24,874,000 530,314 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 25,725,000 3,761,252 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 25,725,000 568,523 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 8,642,000 318,890 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 $8,642,000 $300,310 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 24,246,000 437,640 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 8,642,000 281,297 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 7,080 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,855,000 464,869 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 8,642,000 267,556 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 9,916,600 3,619,559 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD- LIBOR-BBA maturing August 2045. Aug-15/4.375 9,916,600 347,081 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 9,916,600 3,778,225 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD- LIBOR-BBA maturing August 2045. Aug-15/4.46 9,916,600 327,248 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 4,491,000 193,203 16 Putnam VT Div ersified Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 $790,000 $26,607 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 4,491,000 185,388 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 790,000 25,027 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 4,491,000 176,766 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 8,124,000 693,221 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/2.73 8,124,000 406 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 7,080 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 763,244 76,347 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 763,244 32,797 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 689,893 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 99,993 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 17,832,000 2,075,288 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 $17,832,000 $169,939 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 16,771,000 1,945,604 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 16,771,000 159,660 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 3,324,000 62,624 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 3,324,000 60,464 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 59,217 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 10,659 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 4,491,000 225,493 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 402,303 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 107,466 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 3,324,000 57,140 Putnam VT Diversified Income Fund 17 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 $3,324,000 $53,683 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 57,194 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 8,372 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 4,491,000 218,083 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 3,324,000 50,126 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 4,491,000 209,101 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,257,000 54,805 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,257,000 5,958 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,257,000 52,957 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,257,000 3,985 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,273,000 341,242 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 $4,273,000 $46,448 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,257,000 50,720 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,257,000 1,798 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,270,000 117,655 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 7,080 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,257,000 49,262 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,257,000 75 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 15,855,000 480,882 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 684,638 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 93,237 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 14,899,000 112,338 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 16,771,000 1,937,218 18 Putnam VT Div ersified Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.9%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $16,771,000 $147,249 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 36,175,500 3,505,044 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 36,175,500 1,085 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 9,129,369 1,482,062 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 9,129,369 9 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 16,218,193 2,558,418 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 16,218,193 16 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 7,080 Total purchased options outstanding (cost $46,751,917) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (6.8%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,360,000 $1,604,800 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 461,000 406,623 Argentina (Republic of) sr. unsec. bonds FRB 0.739s, 2013 2,362,000 259,820 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 6,666,000 5,142,819 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 1,053,710 677,009 Brazil (Federal Republic of) unsec. notes 10s, 2017 1,350 722,170 Brazil (Federal Republic of) unsub. notes 10s, 2014 1,080 578,076 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 499,890 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $360,000 352,336 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 385,000 383,040 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (6.8%)* cont. Principal amount Value Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 $546,323 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $930,000 1,031,593 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 176,000 169,004 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 16,000 15,560 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,103,115 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 756,250 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 299,575 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 694,014 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 13,350,000 394,932 Iraq (Republic of) 144A bonds 5.8s, 2028 $695,000 562,950 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,349,440 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 $1,200,000 1,261,500 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 200,000 199,892 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,385,868 1,647,450 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 256,313 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,230,000 1,431,905 Turkey (Republic of) unsec. bonds 6s, 2041 975,000 1,001,003 Turkey (Republic of) unsec. notes 6 3/4s, 2040 270,000 307,649 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 229,625 Ukraine (Government of) 144A bonds 7 3/4s, 2020 895,000 810,870 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 1,010,000 910,212 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,280,000 2,240,100 United Mexican States sr. unsec. notes 5 3/4s, 2110 220,000 250,250 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 200,000 156,576 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,440,188 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,219,107 Total foreign government and agency bonds and notes (cost $31,305,187) ASSET-BACKED SECURITIES (2.7%)* Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.395s, 2036 $5,000,000 $2,349,948 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.12s, 2034 34,783 10,281 Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.345s, 2037 2,338,000 2,156,805 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 414,676 17,002 Putnam VT Diversified Income Fund 19 ASSET-BACKED SECURITIES (2.7%)* cont. Principal amount Value First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2B, 0.355s, 2037 $1,344,120 $739,266 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 880,000 857,502 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 328,968 396,714 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $5,884 5,742 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.245s, 2030 (Cayman Islands) 308,936 151,379 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 3/8s, 2037 2,637,890 1,548,441 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2D, 0.575s, 2037 1,432,199 429,660 FRB Ser. 07-HE2, Class A2B, 0.455s, 2037 3,476,791 1,112,573 FRB Ser. 07-HE1, Class A2A, 3/8s, 2037 4,161,955 1,248,587 FRB Ser. 06-HE5, Class A2B, 0.355s, 2037 2,070,678 1,138,873 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.445s, 2034 37,486 10,970 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 439,811 43,981 Total asset-backed securities (cost $12,384,158) SENIOR LOANS (2.0%)* c Principal amount Value Basic materials (—%) Momentive Performance Materials, Inc. bank term loan FRN Ser. B1, 3 3/4s, 2015 $95,926 $91,549 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 118,500 115,439 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 80,000 79,800 Communication services (0.2%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.72s, 2016 446,013 441,491 Intelsat SA bank term loan FRN 3.24s, 2014 (Luxembourg) 375,000 365,063 Level 3 Financing, Inc. bank term loan FRN 2.652s, 2014 22,000 21,533 Consumer cyclicals (1.0%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 65,835 65,424 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 973,641 860,455 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 318,877 315,290 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 285,458 263,811 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 578,484 459,081 Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 63,810 61,896 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.49s, 2014 157,541 48,936 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 307,911 95,645 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 114,892 35,688 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 ‡‡ 72,838 68,954 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 ‡‡ 41,461 39,250 SENIOR LOANS (2.0%)* c cont. Principal amount Value Consumer cyclicals cont. Goodman Global, Inc. bank term loan FRN 9s, 2017 $161,636 $163,455 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 245,434 244,820 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 40,118 40,118 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 215,000 212,132 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 363,112 158,317 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 470,436 442,210 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.795s, 2014 171,354 168,998 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.74s, 2014 16,857 16,625 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 399,187 265,459 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 358,919 337,832 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 3.056s, 2014 176,993 167,580 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 148,608 146,054 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 289,275 289,637 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 327,525 325,127 Rite Aid Corp. bank term loan FRN Ser. B, 1.994s, 2014 75,615 73,796 West Corp. bank term loan FRN Ser. B2, 2.653s, 2013 12,829 12,780 West Corp. bank term loan FRN Ser. B5, 4.489s, 2016 31,037 30,781 Energy (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 210,000 207,998 EP Energy, LLC bank term loan FRN 6 1/2s, 2018 75,000 75,544 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 190,049 173,209 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 230,000 216,159 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 89,476 89,532 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 298,705 296,465 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 216,481 213,843 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 360,438 353,679 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 179,888 177,040 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 80,000 80,200 20 Putnam VT Div ersified Income Fund SENIOR LOANS (2.0%)* c cont. Principal amount Value Technology (—%) First Data Corp. bank term loan FRN 4.24s, 2018 $121,183 $111,091 First Data Corp. bank term loan FRN Ser. B3, 2.99s, 2014 12,896 12,350 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 645,637 385,023 Total senior loans (cost $9,900,243) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $185,000 $169,969 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 186,000 258,540 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 373,000 324,044 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 203,775 Total convertible bonds and notes (cost $938,329) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 163 $145,218 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,715 401,996 Total preferred stocks (cost $483,154) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $175,675 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) F 627 6 Lucent Technologies Capital Trust I 7.75% cv. pfd. 236 156,940 United Technologies Corp. $3.75 cv. pfd. † 2,800 147,532 Total convertible preferred stocks (cost $636,476) COMMON STOCKS (—%)* Shares Value Compton Petroleum Corp. (Canada) † 6,624 $7,088 HealthSouth Corp. † 214 4,978 Magellan Health Services, Inc. † 140 6,346 Trump Entertainment Resorts, Inc. † 71 213 Vertis Holdings, Inc. † F 521 5 Total common stocks (cost $73,074) WARRANTS (—%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $981 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 422 14,678 Total warrants (cost $16,076) SHORT-TERM INVESTMENTS (25.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% e 16,064,323 $16,064,323 SSgA Prime Money Market Fund 0.09% P 8,289,051 8,289,051 Straight-A Funding, LLC commercial paper with an effective yield of 0.148%, July 9, 2012 $13,000,000 12,999,567 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.102%, October 18, 2012 ## 24,226,000 24,218,369 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 # ## 21,928,000 21,918,681 SHORT-TERM INVESTMENTS (25.5%)* cont. Principal amount Value U.S. Treasury Bills with effective yields ranging from 0.058% to 0.111%, July 26, 2012 # ## $23,106,000 $23,104,439 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.094%, August 23, 2012 # ## 9,064,000 9,062,928 Total short-term investments (cost $115,659,223) Total investments (cost $568,654,406) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . *Percentages indicated are based on net assets of $453,156,437. †Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. Putnam VT Diversified Income Fund 21 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $120,334,472 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 85.1% Netherlands 0.7% Russia 3.2 Brazil 0.6 Venezuela 1.5 Germany 0.6 Argentina 1.4 Mexico 0.5 Luxembourg 1.0 Turkey 0.5 Indonesia 0.8 Other 2.6 Ukraine 0.8 Total 100.0% United Kingdom 0.7 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 7/18/12 $115,593 $109,888 $5,705 Euro Buy 7/18/12 4,151,456 4,096,353 55,103 Japanese Yen Sell 7/18/12 1,931,382 1,970,309 38,927 Norwegian Krone Buy 7/18/12 794,443 774,183 20,260 Swedish Krona Sell 7/18/12 1,980,932 1,902,321 (78,611) Swiss Franc Buy 7/18/12 3,839,166 3,786,118 53,048 Barclays Bank PLC Australian Dollar Buy 7/18/12 7,006,021 6,876,536 129,485 Australian Dollar Sell 7/18/12 7,006,021 6,680,906 (325,115) Australian Dollar Buy 8/16/12 762,930 749,645 13,285 Brazilian Real Buy 7/18/12 1,043,582 1,013,056 30,526 Brazilian Real Sell 7/18/12 1,043,582 1,010,367 (33,215) Brazilian Real Buy 8/16/12 987 985 2 British Pound Buy 7/18/12 3,741,083 3,712,108 28,975 British Pound Sell 7/18/12 3,741,083 3,705,133 (35,950) British Pound Sell 8/16/12 293,307 290,628 (2,679) Canadian Dollar Buy 7/18/12 6,968,641 6,877,814 90,827 Canadian Dollar Sell 7/18/12 6,968,641 6,862,756 (105,885) Canadian Dollar Sell 8/16/12 1,647,554 1,627,506 (20,048) Chilean Peso Buy 7/18/12 3,069,768 3,032,777 36,991 Chilean Peso Sell 7/18/12 3,069,768 3,008,535 (61,233) Chilean Peso Buy 8/16/12 557,071 557,053 18 Czech Koruna Buy 7/18/12 5,136,938 5,056,634 80,304 Czech Koruna Sell 7/18/12 5,136,938 5,015,175 (121,763) Czech Koruna Sell 8/16/12 1,830,610 1,835,203 4,593 Euro Buy 7/18/12 14,529,526 14,309,115 220,411 Euro Sell 7/18/12 14,529,526 14,413,897 (115,629) Euro Sell 8/16/12 7,576,027 7,444,110 (131,917) Hungarian Forint Buy 7/18/12 1,613,463 1,535,376 78,087 Hungarian Forint Sell 7/18/12 1,613,463 1,511,011 (102,452) Hungarian Forint Buy 8/16/12 490,012 492,090 (2,078) Japanese Yen Buy 7/18/12 5,380,991 5,475,964 (94,973) 22 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Japanese Yen Sell 7/18/12 $5,380,991 $5,492,809 $111,818 Japanese Yen Sell 8/16/12 1,988,925 2,002,816 13,891 Malaysian Ringgit Sell 7/18/12 10,287 10,210 (77) Mexican Peso Buy 7/18/12 1,232,902 1,203,297 29,605 Mexican Peso Sell 7/18/12 1,232,902 1,183,946 (48,956) Mexican Peso Buy 8/16/12 153,023 153,359 (336) New Zealand Dollar Sell 7/18/12 1,418,758 1,354,460 (64,298) Norwegian Krone Buy 7/18/12 4,798,681 4,719,014 79,667 Norwegian Krone Sell 7/18/12 4,798,681 4,675,794 (122,887) Norwegian Krone Sell 8/16/12 1,013,049 1,038,112 25,063 Singapore Dollar Sell 7/18/12 1,222,336 1,206,317 (16,019) South African Rand Buy 7/18/12 2,167,891 2,127,296 40,595 South African Rand Sell 7/18/12 2,167,891 2,044,652 (123,239) South Korean Won Buy 7/18/12 2,289,501 2,244,716 44,785 Swedish Krona Buy 7/18/12 3,429,637 3,390,718 38,919 Swedish Krona Sell 7/18/12 3,429,637 3,343,423 (86,214) Swedish Krona Buy 8/16/12 2,536,797 2,486,356 50,441 Swiss Franc Buy 7/18/12 1,595,129 1,565,668 29,461 Swiss Franc Sell 7/18/12 1,595,129 1,574,332 (20,797) Swiss Franc Sell 8/16/12 1,596,265 1,567,127 (29,138) Taiwan Dollar Buy 7/18/12 188,300 199,089 (10,789) Turkish Lira Buy 7/18/12 3,257,469 3,241,671 15,798 Turkish Lira Sell 7/18/12 3,257,469 3,243,314 (14,155) Turkish Lira Sell 8/16/12 802,430 805,696 3,266 Citibank, N.A. Australian Dollar Buy 7/18/12 3,512,158 3,454,544 57,614 Australian Dollar Sell 7/18/12 3,512,158 3,377,527 (134,631) Australian Dollar Buy 8/16/12 1,324,655 1,300,627 24,028 Brazilian Real Buy 7/18/12 1,512,121 1,489,607 22,514 Brazilian Real Sell 7/18/12 1,512,121 1,492,825 (19,296) Brazilian Real Buy 8/16/12 467,672 467,835 (163) Canadian Dollar Buy 7/18/12 3,514,808 3,443,016 71,792 Canadian Dollar Sell 7/18/12 3,514,808 3,476,237 (38,571) Canadian Dollar Buy 8/16/12 50,143 49,511 632 Czech Koruna Buy 7/18/12 2,469,299 2,442,936 26,363 Czech Koruna Sell 7/18/12 2,469,299 2,432,663 (36,636) Czech Koruna Sell 8/16/12 1,395,327 1,400,520 5,193 Euro Buy 7/18/12 6,923,481 6,804,695 118,786 Euro Sell 7/18/12 6,923,481 6,901,793 (21,688) Euro Sell 8/16/12 5,823,399 5,719,608 (103,791) Japanese Yen Buy 7/18/12 1,357,555 1,367,098 (9,543) Japanese Yen Sell 7/18/12 1,357,555 1,385,694 28,139 Japanese Yen Sell 8/16/12 1,358,096 1,367,753 9,657 Mexican Peso Buy 7/18/12 1,090,020 1,020,205 69,815 Mexican Peso Sell 7/18/12 1,090,020 1,040,059 (49,961) Mexican Peso Sell 8/16/12 3,814 3,847 33 Norwegian Krone Buy 7/18/12 1,695,491 1,653,390 42,101 Norwegian Krone Sell 7/18/12 1,695,491 1,663,200 (32,291) Norwegian Krone Buy 8/16/12 1,693,724 1,661,557 32,167 Polish Zloty Buy 7/18/12 45,749 43,114 2,635 Polish Zloty Sell 7/18/12 45,749 44,597 (1,152) Singapore Dollar Sell 7/18/12 1,242,545 1,233,204 (9,341) South African Rand Buy 7/18/12 2,167,891 2,142,151 25,740 Putnam VT Diversified Income Fund 23 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. South African Rand Sell 7/18/12 $2,167,891 $2,045,075 $(122,816) South Korean Won Buy 7/18/12 1,112,566 1,095,096 17,470 Swedish Krona Buy 7/18/12 495,688 483,795 11,893 Swedish Krona Sell 7/18/12 495,688 476,176 (19,512) Taiwan Dollar Sell 7/18/12 846,540 845,283 (1,257) Turkish Lira Buy 7/18/12 1,995,781 1,940,433 55,348 Turkish Lira Sell 7/18/12 1,995,781 1,962,049 (33,732) Turkish Lira Buy 8/16/12 924,979 930,279 (5,300) Credit Suisse AG Australian Dollar Buy 7/18/12 9,324,941 9,103,847 221,094 Australian Dollar Sell 7/18/12 9,324,941 8,951,932 (373,009) Australian Dollar Buy 8/16/12 2,784,364 2,733,366 50,998 Brazilian Real Buy 7/18/12 1,079,562 1,045,396 34,166 Brazilian Real Sell 7/18/12 1,079,562 1,060,887 (18,675) Brazilian Real Buy 8/16/12 37,509 37,394 115 British Pound Buy 7/18/12 3,741,240 3,712,228 29,012 British Pound Sell 7/18/12 3,741,240 3,753,717 12,477 British Pound Buy 8/16/12 275,768 273,166 2,602 Canadian Dollar Buy 7/18/12 3,765,389 3,717,693 47,696 Canadian Dollar Sell 7/18/12 3,765,389 3,728,110 (37,279) Canadian Dollar Sell 8/16/12 6,029,027 5,978,622 (50,405) Chilean Peso Buy 7/18/12 5,109,656 5,050,488 59,168 Chilean Peso Sell 7/18/12 5,109,656 5,021,657 (87,999) Chilean Peso Buy 8/16/12 572,089 576,181 (4,092) Czech Koruna Buy 7/18/12 2,978,229 2,950,924 27,305 Czech Koruna Sell 7/18/12 2,978,229 2,928,201 (50,028) Czech Koruna Sell 8/16/12 1,904,222 1,908,402 4,180 Euro Buy 7/18/12 14,466,876 14,235,846 231,030 Euro Sell 7/18/12 14,466,876 14,396,956 (69,920) Euro Sell 8/16/12 5,266,873 5,176,703 (90,170) Hungarian Forint Buy 7/18/12 2,162,489 2,086,662 75,827 Hungarian Forint Sell 7/18/12 2,162,489 2,047,407 (115,082) Hungarian Forint Buy 8/16/12 434,499 436,073 (1,574) Japanese Yen Buy 7/18/12 5,784,363 5,904,223 (119,860) Japanese Yen Sell 7/18/12 5,784,363 5,821,601 37,238 Japanese Yen Buy 8/16/12 5,734,823 5,772,547 (37,724) Mexican Peso Buy 7/18/12 2,165,728 2,046,444 119,284 Mexican Peso Sell 7/18/12 2,165,728 2,074,817 (90,911) New Zealand Dollar Sell 7/18/12 2,054,009 1,983,228 (70,781) Norwegian Krone Buy 7/18/12 7,015,087 6,887,438 127,649 Norwegian Krone Sell 7/18/12 7,015,087 6,853,369 (161,718) Norwegian Krone Sell 8/16/12 1,365,127 1,339,575 (25,552) Philippines Peso Buy 7/18/12 1,057,754 1,030,256 27,498 Polish Zloty Buy 7/18/12 1,506,769 1,503,886 2,883 Polish Zloty Sell 7/18/12 1,506,769 1,469,057 (37,712) Polish Zloty Sell 8/16/12 522,577 519,383 (3,194) Singapore Dollar Buy 7/18/12 382,710 383,222 (512) South African Rand Buy 7/18/12 2,146,996 2,121,979 25,017 South African Rand Sell 7/18/12 2,146,996 2,059,009 (87,987) South Korean Won Buy 7/18/12 1,153,656 1,138,529 15,127 Swedish Krona Buy 7/18/12 7,038,113 6,891,631 146,482 Swedish Krona Sell 7/18/12 7,038,113 6,825,957 (212,156) Swedish Krona Buy 8/16/12 3,397,469 3,329,246 68,223 24 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Swiss Franc Buy 7/18/12 $709,930 $696,528 $13,402 Swiss Franc Sell 7/18/12 709,930 700,259 (9,671) Swiss Franc Sell 8/16/12 707,904 694,637 (13,267) Taiwan Dollar Sell 7/18/12 1,029,914 1,028,610 (1,304) Turkish Lira Buy 7/18/12 6,604,082 6,492,981 111,101 Turkish Lira Sell 7/18/12 6,604,082 6,493,362 (110,720) Turkish Lira Buy 8/16/12 160,223 160,858 (635) Deutsche Bank AG Australian Dollar Buy 7/18/12 4,661,040 4,597,891 63,149 Australian Dollar Sell 7/18/12 4,661,040 4,422,910 (238,130) Australian Dollar Sell 8/16/12 1,229,556 1,204,985 (24,571) Brazilian Real Buy 7/18/12 1,041,795 1,028,468 13,327 Brazilian Real Sell 7/18/12 1,041,795 1,022,877 (18,918) British Pound Buy 7/18/12 2,885,683 2,839,459 46,224 British Pound Sell 7/18/12 2,885,683 2,865,685 (19,998) British Pound Sell 8/16/12 780,482 773,374 (7,108) Canadian Dollar Buy 7/18/12 8,687,555 8,545,540 142,015 Canadian Dollar Sell 7/18/12 8,687,555 8,559,753 (127,802) Canadian Dollar Sell 8/16/12 573,651 562,121 (11,530) Czech Koruna Buy 7/18/12 2,953,407 2,927,198 26,209 Czech Koruna Sell 7/18/12 2,953,407 2,897,807 (55,600) Czech Koruna Sell 8/16/12 1,879,393 1,884,829 5,436 Euro Buy 7/18/12 9,313,912 9,152,793 161,119 Euro Sell 7/18/12 9,313,912 9,271,939 (41,973) Euro Sell 8/16/12 9,316,375 9,155,170 (161,205) Mexican Peso Buy 7/18/12 1,078,163 1,078,445 (282) Mexican Peso Sell 7/18/12 1,078,163 1,028,836 (49,327) Mexican Peso Sell 8/16/12 1,050,009 1,050,883 874 Norwegian Krone Buy 7/18/12 158,136 154,088 4,048 Norwegian Krone Sell 7/18/12 158,136 155,009 (3,127) Norwegian Krone Buy 8/16/12 157,971 154,851 3,120 Polish Zloty Buy 7/18/12 1,107,045 1,104,321 2,724 Polish Zloty Sell 7/18/12 1,107,045 1,026,730 (80,315) Polish Zloty Sell 8/16/12 732,157 730,878 (1,279) Singapore Dollar Sell 7/18/12 214,880 214,721 (159) South Korean Won Buy 7/18/12 490,456 482,175 8,281 South Korean Won Buy 8/16/12 676,202 679,339 (3,137) Swedish Krona Buy 7/18/12 3,463,908 3,407,796 56,112 Swedish Krona Sell 7/18/12 3,463,908 3,390,519 (73,389) Swedish Krona Buy 8/16/12 3,460,223 3,387,214 73,009 Swiss Franc Buy 7/18/12 163,360 160,389 2,971 Swiss Franc Sell 7/18/12 163,360 161,209 (2,151) Swiss Franc Sell 8/16/12 163,476 160,519 (2,957) Turkish Lira Buy 7/18/12 2,732,794 2,686,293 46,501 Turkish Lira Sell 7/18/12 2,732,794 2,695,120 (37,674) Turkish Lira Buy 8/16/12 1,657,428 1,658,930 (1,502) Goldman Sachs International Australian Dollar Buy 7/18/12 7,605,349 7,442,862 162,487 Australian Dollar Sell 7/18/12 7,605,349 7,221,707 (383,642) Australian Dollar Sell 8/16/12 603,515 592,366 (11,149) Canadian Dollar Buy 7/18/12 3,445,486 3,416,137 29,349 Canadian Dollar Sell 7/18/12 3,445,486 3,420,045 (25,441) Putnam VT Diversified Income Fund 25 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Canadian Dollar Sell 8/16/12 $490,635 $484,421 $(6,214) Chilean Peso Buy 7/18/12 1,964,187 1,937,755 26,432 Chilean Peso Sell 7/18/12 1,964,187 1,964,606 419 Chilean Peso Buy 8/16/12 946,110 946,737 (627) Czech Koruna Buy 7/18/12 1,917,127 1,925,473 (8,346) Czech Koruna Sell 7/18/12 1,917,127 1,887,144 (29,983) Czech Koruna Sell 8/16/12 1,916,960 1,925,185 8,225 Euro Buy 7/18/12 9,633,995 9,472,782 161,213 Euro Sell 7/18/12 9,633,995 9,570,533 (63,462) Euro Sell 8/16/12 8,958,608 8,801,839 (156,769) Japanese Yen Buy 7/18/12 4,129,425 4,157,930 (28,505) Japanese Yen Sell 7/18/12 4,129,425 4,173,094 43,669 Japanese Yen Sell 8/16/12 4,131,070 4,159,922 28,852 Norwegian Krone Buy 7/18/12 973,547 948,929 24,618 Norwegian Krone Sell 7/18/12 973,547 954,596 (18,951) Norwegian Krone Buy 8/16/12 972,532 953,669 18,863 Singapore Dollar Sell 7/18/12 1,033,429 1,025,497 (7,932) South Korean Won Buy 7/18/12 469,362 469,334 28 Swedish Krona Buy 7/18/12 3,541,090 3,448,926 92,164 Swedish Krona Sell 7/18/12 3,541,090 3,432,013 (109,077) Swedish Krona Buy 8/16/12 1,579,988 1,548,139 31,849 Swiss Franc Buy 7/18/12 1,266,618 1,243,327 23,291 Swiss Franc Sell 7/18/12 1,266,618 1,250,507 (16,111) Swiss Franc Sell 8/16/12 1,267,520 1,244,164 (23,356) Taiwan Dollar Buy 7/18/12 29,553 29,598 (45) Taiwan Dollar Sell 7/18/12 29,553 29,464 (89) Turkish Lira Buy 7/18/12 2,658,966 2,608,680 50,286 Turkish Lira Sell 7/18/12 2,658,966 2,627,632 (31,334) Turkish Lira Buy 8/16/12 1,584,052 1,592,075 (8,023) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 4,565,380 4,457,591 107,789 Australian Dollar Sell 7/18/12 4,565,380 4,340,133 (225,247) Australian Dollar Buy 8/16/12 1,171,555 1,196,348 (24,793) British Pound Buy 7/18/12 6,847,609 6,786,644 60,965 British Pound Sell 7/18/12 6,847,609 6,760,354 (87,255) British Pound Buy 8/16/12 3,328,971 3,299,159 29,812 Canadian Dollar Buy 7/18/12 2,415,670 2,385,302 30,368 Canadian Dollar Sell 7/18/12 2,415,670 2,395,119 (20,551) Canadian Dollar Sell 8/16/12 2,414,123 2,384,007 (30,116) Czech Koruna Buy 7/18/12 4,364,058 4,270,967 93,091 Czech Koruna Sell 7/18/12 4,364,058 4,248,708 (115,350) Czech Koruna Sell 8/16/12 1,048,055 1,050,956 2,901 Euro Buy 7/18/12 21,726,260 21,377,830 348,430 Euro Sell 7/18/12 21,726,260 21,542,399 (183,861) Euro Sell 8/16/12 6,988,357 6,868,660 (119,697) Indian Rupee Sell 7/18/12 1,253,799 1,249,930 (3,869) Japanese Yen Buy 7/18/12 3,148,699 3,156,060 (7,361) Japanese Yen Sell 7/18/12 3,148,699 3,174,294 25,595 Japanese Yen Buy 8/16/12 2,787,843 2,806,358 (18,515) Norwegian Krone Buy 7/18/12 3,550,967 3,467,304 83,663 Norwegian Krone Sell 7/18/12 3,550,967 3,439,706 (111,261) Norwegian Krone Sell 8/16/12 817,515 801,461 (16,054) Singapore Dollar Sell 7/18/12 188,277 184,466 (3,811) 26 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. South Korean Won Buy 7/18/12 $2,130,556 $2,096,220 $34,336 South Korean Won Sell 7/18/12 2,130,556 2,062,621 (67,935) Swiss Franc Buy 7/18/12 2,348,692 2,317,371 31,321 Swiss Franc Sell 7/18/12 2,348,692 2,305,742 (42,950) Swiss Franc Buy 8/16/12 2,350,364 2,307,987 42,377 Turkish Lira Buy 7/18/12 2,111,316 2,085,781 25,535 Turkish Lira Sell 7/18/12 2,111,316 2,107,866 (3,450) Turkish Lira Buy 8/16/12 2,098,398 2,096,794 1,604 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 4,018,071 3,937,470 80,601 Australian Dollar Sell 7/18/12 4,018,071 3,945,160 (72,911) Australian Dollar Buy 8/16/12 6,264,385 6,195,633 68,752 British Pound Buy 7/18/12 3,709,605 3,706,341 3,264 British Pound Sell 7/18/12 3,709,605 3,659,486 (50,119) British Pound Buy 8/16/12 2,012,120 1,993,908 18,212 Canadian Dollar Buy 7/18/12 5,760,610 5,688,742 71,868 Canadian Dollar Sell 7/18/12 5,760,610 5,704,666 (55,944) Canadian Dollar Sell 8/16/12 5,756,920 5,685,655 (71,265) Chilean Peso Buy 7/18/12 3,056,547 2,997,145 59,402 Chilean Peso Sell 7/18/12 3,056,547 2,995,377 (61,170) Chilean Peso Buy 8/16/12 543,904 543,940 (36) Czech Koruna Buy 7/18/12 3,018,006 3,026,624 (8,618) Czech Koruna Sell 7/18/12 3,018,006 2,975,770 (42,236) Czech Koruna Sell 8/16/12 3,017,743 3,026,172 8,429 Euro Buy 7/18/12 22,288,082 21,914,174 373,908 Euro Sell 7/18/12 22,288,082 22,033,828 (254,254) Euro Sell 8/16/12 12,038,367 11,825,707 (212,660) Hungarian Forint Buy 7/18/12 1,121,500 1,070,344 51,156 Hungarian Forint Sell 7/18/12 1,121,500 1,017,187 (104,313) Japanese Yen Buy 7/18/12 3,413,677 3,486,448 (72,771) Japanese Yen Sell 7/18/12 3,413,677 3,485,727 72,050 Japanese Yen Sell 8/16/12 48,643 48,988 345 Mexican Peso Buy 7/18/12 2,037,794 2,009,993 27,801 Mexican Peso Sell 7/18/12 2,037,794 1,934,416 (103,378) Mexican Peso Sell 8/16/12 795,520 797,547 2,027 New Zealand Dollar Sell 7/18/12 726,971 647,896 (79,075) Norwegian Krone Buy 7/18/12 7,261,868 7,119,494 142,374 Norwegian Krone Sell 7/18/12 7,261,868 7,089,497 (172,371) Norwegian Krone Buy 8/16/12 1,398,192 1,373,168 25,024 Peruvian New Sol Buy 7/18/12 1,264,067 1,267,756 (3,689) Peruvian New Sol Sell 7/18/12 1,264,067 1,245,753 (18,314) Peruvian New Sol Sell 8/16/12 1,261,125 1,264,146 3,021 Polish Zloty Buy 7/18/12 1,107,015 1,070,670 36,345 Polish Zloty Sell 7/18/12 1,107,015 1,026,760 (80,255) Polish Zloty Sell 8/16/12 44,722 44,130 (592) Russian Ruble Buy 7/18/12 431,927 432,901 (974) Russian Ruble Sell 7/18/12 431,927 422,330 (9,597) Russian Ruble Sell 8/16/12 429,683 430,708 1,025 Singapore Dollar Sell 7/18/12 127,254 135,582 8,328 South African Rand Buy 7/18/12 2,108,575 2,081,694 26,881 South African Rand Sell 7/18/12 2,108,575 2,042,035 (66,540) South African Rand Buy 8/16/12 757,561 754,759 2,802 South Korean Won Buy 7/18/12 1,642,779 1,609,738 33,041 Putnam VT Diversified Income Fund 2 7 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. South Korean Won Sell 7/18/12 $1,642,779 $1,600,808 $(41,971) Swedish Krona Buy 7/18/12 8,650,226 8,492,302 157,924 Swedish Krona Sell 7/18/12 8,650,226 8,410,851 (239,375) Swedish Krona Buy 8/16/12 550,309 591,098 (40,789) Taiwan Dollar Sell 7/18/12 983,348 983,391 43 Turkish Lira Buy 7/18/12 3,031,246 2,997,067 34,179 Turkish Lira Sell 7/18/12 3,031,246 2,997,851 (33,395) Turkish Lira Buy 8/16/12 1,954,055 1,960,283 (6,228) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 5,042,671 4,891,609 151,062 Australian Dollar Sell 7/18/12 5,042,671 4,804,928 (237,743) Australian Dollar Sell 8/16/12 1,517,502 1,488,204 (29,298) Brazilian Real Buy 7/18/12 857,079 845,367 11,712 Brazilian Real Sell 7/18/12 857,079 854,527 (2,552) Brazilian Real Buy 8/16/12 852,332 850,027 2,305 British Pound Buy 7/18/12 3,501,158 3,481,495 19,663 British Pound Sell 7/18/12 3,501,158 3,436,072 (65,086) British Pound Sell 8/16/12 40,872 40,484 (388) Canadian Dollar Buy 7/18/12 1,007,626 996,021 11,605 Canadian Dollar Sell 7/18/12 1,007,626 987,680 (19,946) Canadian Dollar Sell 8/16/12 1,006,980 995,335 (11,645) Chilean Peso Buy 7/18/12 1,019,843 994,537 25,306 Chilean Peso Sell 7/18/12 1,019,843 1,019,812 (31) Chilean Peso Buy 8/16/12 5,608 5,611 (3) Czech Koruna Buy 7/18/12 3,003,150 2,976,865 26,285 Czech Koruna Sell 7/18/12 3,003,150 2,947,792 (55,358) Czech Koruna Sell 8/16/12 1,929,132 1,933,991 4,859 Euro Buy 7/18/12 16,260,428 16,157,191 103,237 Euro Sell 7/18/12 16,260,428 16,072,782 (187,646) Euro Sell 8/16/12 5,748,453 5,749,707 1,254 Japanese Yen Buy 7/18/12 7,518,249 7,621,588 (103,339) Japanese Yen Sell 7/18/12 7,518,249 7,654,446 136,197 Japanese Yen Sell 8/16/12 1,882,440 1,894,788 12,348 Mexican Peso Buy 7/18/12 2,139,731 2,112,051 27,680 Mexican Peso Sell 7/18/12 2,139,731 2,018,920 (120,811) Mexican Peso Sell 8/16/12 1,088,503 1,090,877 2,374 New Zealand Dollar Sell 7/18/12 1,014,769 970,024 (44,745) Norwegian Krone Buy 7/18/12 5,113,811 5,024,641 89,170 Norwegian Krone Sell 7/18/12 5,113,811 5,000,123 (113,688) Norwegian Krone Buy 8/16/12 332,860 326,147 6,713 Polish Zloty Buy 7/18/12 1,107,015 1,070,788 36,227 Polish Zloty Sell 7/18/12 1,107,015 1,026,817 (80,198) Polish Zloty Sell 8/16/12 27,496 27,399 (97) Singapore Dollar Sell 7/18/12 993,405 979,128 (14,277) South African Rand Buy 7/18/12 1,053,897 1,049,792 4,105 South African Rand Sell 7/18/12 1,053,897 990,286 (63,611) South Korean Won Buy 7/18/12 717,024 717,289 (265) Swedish Krona Buy 7/18/12 3,632,504 3,538,336 94,168 Swedish Krona Sell 7/18/12 3,632,504 3,469,362 (163,142) Taiwan Dollar Sell 7/18/12 894,632 893,050 (1,582) Turkish Lira Buy 7/18/12 2,004,816 1,972,142 32,674 Turkish Lira Sell 7/18/12 2,004,816 2,006,396 1,580 Turkish Lira Buy 8/16/12 1,992,550 1,995,284 (2,734) 28 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 $11,214,192 $10,952,766 $261,426 Australian Dollar Sell 7/18/12 11,214,192 10,660,090 (554,102) Australian Dollar Buy 8/16/12 273,371 268,388 4,983 Brazilian Real Buy 7/18/12 1,294,055 1,276,439 17,616 Brazilian Real Sell 7/18/12 1,294,055 1,258,283 (35,772) Brazilian Real Sell 8/16/12 254,268 254,169 (99) British Pound Buy 7/18/12 3,434,442 3,420,466 13,976 British Pound Sell 7/18/12 3,434,442 3,389,460 (44,982) British Pound Sell 8/16/12 260,265 281,517 21,252 Canadian Dollar Buy 7/18/12 7,033,250 6,965,656 67,594 Canadian Dollar Sell 7/18/12 7,033,250 6,923,058 (110,192) Canadian Dollar Sell 8/16/12 3,565,448 3,520,833 (44,615) Chilean Peso Buy 7/18/12 2,052,110 2,041,200 10,910 Chilean Peso Sell 7/18/12 2,052,110 2,050,834 (1,276) Chilean Peso Buy 8/16/12 1,033,675 1,034,977 (1,302) Czech Koruna Buy 7/18/12 3,953,758 3,930,157 23,601 Czech Koruna Sell 7/18/12 3,953,758 3,879,479 (74,279) Czech Koruna Sell 8/16/12 2,879,656 2,887,412 7,756 Euro Buy 7/18/12 24,089,481 23,754,088 335,393 Euro Sell 7/18/12 24,089,481 23,903,793 (185,688) Euro Sell 8/16/12 10,373,852 10,186,789 (187,063) Hungarian Forint Buy 7/18/12 1,840,372 1,706,366 134,006 Hungarian Forint Sell 7/18/12 1,840,372 1,739,156 (101,216) Hungarian Forint Buy 8/16/12 716,021 719,315 (3,294) Japanese Yen Buy 7/18/12 10,274,756 10,349,331 (74,575) Japanese Yen Sell 7/18/12 10,274,756 10,431,901 157,145 Japanese Yen Sell 8/16/12 143,766 144,755 989 Mexican Peso Buy 7/18/12 1,419,873 1,423,527 (3,654) Mexican Peso Sell 7/18/12 1,419,873 1,348,608 (71,265) Mexican Peso Sell 8/16/12 1,415,913 1,419,203 3,290 New Zealand Dollar Sell 7/18/12 2,071,041 2,010,643 (60,398) Norwegian Krone Buy 7/18/12 7,770,903 7,604,716 166,187 Norwegian Krone Sell 7/18/12 7,770,903 7,555,470 (215,433) Norwegian Krone Buy 8/16/12 661,793 649,000 12,793 Singapore Dollar Buy 7/18/12 373,790 377,863 (4,073) South African Rand Buy 7/18/12 739,474 774,894 (35,420) South Korean Won Buy 7/18/12 748,753 752,768 (4,015) Swedish Krona Buy 7/18/12 6,907,964 6,840,791 67,173 Swedish Krona Sell 7/18/12 6,907,964 6,712,122 (195,842) Swedish Krona Buy 8/16/12 7,469,123 7,323,167 145,956 Swiss Franc Buy 7/18/12 1,627,169 1,606,890 20,279 Swiss Franc Sell 7/18/12 1,627,169 1,597,083 (30,086) Swiss Franc Buy 8/16/12 1,628,327 1,598,422 29,905 Taiwan Dollar Sell 7/18/12 540,075 532,489 (7,586) Thai Baht Buy 7/18/12 1,028,626 1,038,059 (9,433) Turkish Lira Buy 7/18/12 1,887,243 1,869,125 18,118 Turkish Lira Sell 7/18/12 1,887,243 1,896,678 9,435 Turkish Lira Buy 8/16/12 1,875,695 1,886,233 (10,538) UBS AG Australian Dollar Buy 7/18/12 10,831,028 10,591,726 239,302 Australian Dollar Sell 7/18/12 10,831,027 10,373,693 (457,334) Australian Dollar Sell 8/16/12 262,668 257,865 (4,803) Brazilian Real Buy 7/18/12 196,726 194,304 2,422 Putnam VT Diversified Income Fund 29 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Brazilian Real Sell 7/18/12 $196,726 $195,147 $(1,579) Brazilian Real Buy 8/16/12 164,396 163,955 441 British Pound Buy 7/18/12 3,515,566 3,452,386 63,180 British Pound Sell 7/18/12 3,515,566 3,481,778 (33,788) British Pound Buy 8/16/12 3,342,572 3,312,232 30,340 Canadian Dollar Buy 7/18/12 6,951,261 6,885,678 65,583 Canadian Dollar Sell 7/18/12 6,951,261 6,858,857 (92,404) Canadian Dollar Sell 8/16/12 5,167,765 5,127,794 (39,971) Czech Koruna Buy 7/18/12 2,268,614 2,240,360 28,254 Czech Koruna Sell 7/18/12 2,268,614 2,233,539 (35,075) Czech Koruna Sell 8/16/12 1,194,660 1,198,068 3,408 Euro Buy 7/18/12 10,399,207 10,247,140 152,067 Euro Sell 7/18/12 10,399,207 10,343,610 (55,597) Euro Sell 8/16/12 3,594,128 3,531,182 (62,946) Hungarian Forint Buy 7/18/12 2,121,538 2,030,702 90,836 Hungarian Forint Sell 7/18/12 2,121,538 2,007,704 (113,834) Hungarian Forint Buy 8/16/12 437,187 439,338 (2,151) Indian Rupee Sell 7/18/12 1,356,460 1,357,954 1,494 Japanese Yen Buy 7/18/12 6,805,404 6,911,381 (105,977) Japanese Yen Sell 7/18/12 6,805,404 6,917,559 112,155 Japanese Yen Buy 8/16/12 2,061,442 2,076,017 (14,575) Mexican Peso Buy 7/18/12 2,179,838 2,078,544 101,294 Mexican Peso Sell 7/18/12 2,179,838 2,060,014 (119,824) Mexican Peso Sell 8/16/12 42,824 42,884 60 New Zealand Dollar Sell 7/18/12 1,022,846 977,015 (45,831) Norwegian Krone Buy 7/18/12 4,008,422 3,937,116 71,306 Norwegian Krone Sell 7/18/12 4,008,422 3,910,104 (98,318) Norwegian Krone Buy 8/16/12 498,300 488,668 9,632 Philippines Peso Buy 7/18/12 1,057,756 1,031,569 26,187 Polish Zloty Buy 7/18/12 1,084,485 1,055,157 29,328 Polish Zloty Sell 7/18/12 1,084,485 1,023,308 (61,177) Singapore Dollar Sell 7/18/12 1,250,834 1,242,302 (8,532) South African Rand Buy 7/18/12 1,087,876 1,043,663 44,213 South African Rand Sell 7/18/12 1,087,876 1,061,845 (26,031) South Korean Won Buy 7/18/12 1,062,685 1,032,783 29,902 South Korean Won Sell 7/18/12 1,062,685 1,032,907 (29,778) Swedish Krona Buy 7/18/12 3,617,405 3,480,575 136,830 Swedish Krona Sell 7/18/12 3,617,405 3,495,110 (122,295) Swedish Krona Buy 8/16/12 958,093 938,788 19,305 Swiss Franc Buy 7/18/12 4,199,928 4,122,058 77,870 Swiss Franc Sell 7/18/12 4,199,928 4,144,911 (55,017) Swiss Franc Sell 8/16/12 4,202,917 4,124,917 (78,000) Taiwan Dollar Buy 7/18/12 1,098,390 1,100,032 (1,642) Taiwan Dollar Sell 7/18/12 1,098,390 1,093,834 (4,556) Thai Baht Buy 7/18/12 1,028,626 1,038,751 (10,125) Turkish Lira Buy 7/18/12 1,533,309 1,507,421 25,888 Turkish Lira Sell 7/18/12 1,533,309 1,538,164 4,855 Turkish Lira Buy 8/16/12 1,523,928 1,529,533 (5,605) Westpac Banking Corp. Australian Dollar Buy 7/18/12 4,086,752 4,021,607 65,145 Australian Dollar Sell 7/18/12 4,086,752 3,882,701 (204,051) Australian Dollar Buy 8/16/12 3,959,999 3,927,115 32,884 British Pound Buy 7/18/12 3,501,158 3,481,425 19,733 30 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $1,507,934,956) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. cont. British Pound Sell 7/18/12 $3,501,158 $3,434,608 $(66,550) British Pound Sell 8/16/12 40,872 40,501 (371) Canadian Dollar Buy 7/18/12 3,451,280 3,408,223 43,057 Canadian Dollar Sell 7/18/12 3,451,280 3,450,784 (496) Canadian Dollar Sell 8/16/12 3,449,068 3,406,241 (42,827) Euro Buy 7/18/12 13,186,609 12,944,475 242,134 Euro Sell 7/18/12 13,186,609 13,084,643 (101,966) Euro Sell 8/16/12 9,668,002 9,498,895 (169,107) Japanese Yen Buy 7/18/12 5,674,259 5,699,156 (24,897) Japanese Yen Sell 7/18/12 5,674,259 5,792,688 118,429 Japanese Yen Sell 8/16/12 2,526,566 2,544,372 17,806 Mexican Peso Buy 7/18/12 2,149,469 2,115,319 34,150 Mexican Peso Sell 7/18/12 2,149,469 2,055,022 (94,447) Mexican Peso Sell 8/16/12 995,831 998,555 2,724 Norwegian Krone Buy 7/18/12 4,416,699 4,304,994 111,705 Norwegian Krone Sell 7/18/12 4,416,699 4,290,878 (125,821) Norwegian Krone Buy 8/16/12 864,863 848,773 16,090 Swedish Krona Buy 7/18/12 2,411,936 2,359,778 52,158 Swedish Krona Sell 7/18/12 2,411,936 2,362,388 (49,548) Swedish Krona Buy 8/16/12 2,326,035 2,280,094 45,941 Total FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/12 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 60 $6,779,114 Sep-12 $24,836 Australian Government Treasury Bond 10 yr (Short) 2 256,812 Sep-12 1,506 Canadian Government Bond 10 yr (Long) 36 4,895,590 Sep-12 43,982 Euro-Swiss Franc 3 Month (Short) 50 13,172,312 Dec-12 (193,149) Japanese Government Bond 10 yr (Short) 4 7,190,342 Sep-12 (11,031) Japanese Government Bond 10 yr Mini (Long) 4 719,084 Sep-12 2,132 U.K. Gilt 10 yr (Short) 20 3,730,885 Sep-12 19,025 U.S. Treasury Note 10 yr (Long) 25 3,334,375 Sep-12 (2,782) Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $26,020,606) (Unaudited) amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $31,805,305 Aug-16/4.35 $5,321,982 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 12,138,243 Aug-16/4.28 310,484 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $26,020,606) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $12,138,243 Aug-16/4.28 $1,970,098 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 10,371,224 Aug-16/4.68 208,358 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 10,371,224 Aug-16/4.68 1,979,804 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,642,686 Jul-16/4.67 174,409 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,642,686 Jul-16/4.67 1,643,822 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,457,075 Jul-16/4.80 64,786 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,457,075 Jul-16/4.80 691,837 Putnam VT Diversified Income Fund 31 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $26,020,606) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. $2,749,676 Jun-16/4.89 $23,268 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 2,749,676 Jun-16/4.39 280,164 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 8,124,000 Aug-12/2.73 406 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 8,124,000 Aug-12/2.73 693,221 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 666,869 Jun-16/5.86 7,620 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 666,869 Jun-16/4.86 130,980 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 2,794,314 Jun-16/5.12 22,058 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 2,794,314 Jun-16/4.12 257,013 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 21,718,479 May-16/4.705 201,070 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 21,718,479 May-16/4.705 2,526,120 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 55,729 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 12,146,616 May-16/5.11 95,497 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $26,020,606) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. $12,146,616 May-16/4.11 $1,113,577 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 36,175,500 Aug-12/2.855 1,085 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 36,175,500 Aug-12/2.855 3,505,044 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 55,729 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 55,729 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 12,421,759 May-16/4.60 116,516 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 12,421,759 May-16/4.60 1,416,081 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,790,547 May-16/4.765 61,115 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,790,547 May-16/4.765 821,656 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 55,729 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 12,483,891 May-16/4.86 112,730 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 12,483,891 May-16/4.36 1,265,867 32 Putnam VT Div ersified Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $26,020,606) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $9,916,600 Aug-15/4.375 $344,602 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 9,916,600 Aug-15/4.375 3,419,740 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,916,600 Aug-15/4.46 320,901 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,916,600 Aug-15/4.46 3,566,208 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,856,047 Jul-16/4.79 91,197 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,856,047 Jul-16/4.79 914,491 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 8,626,698 Jul-16/4.74 166,064 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $26,020,606) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. $8,626,698 Jul-16/4.74 $1,593,351 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,732,218 Jun-16/4.575 26,093 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,732,218 Jun-16/4.575 299,123 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 25,725,000 Sep-15/4.04 532,250 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 25,725,000 Sep-15/4.04 3,717,520 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 55,727 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $15,752,344) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, July1,2042 $15,000,000 7/12/12 $15,764,063 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $9,178,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(7,845) 16,155,000 — 5/14/17 3 month USD-LIBOR-BBA 1.0925% 128,818 47,717,000 — 5/14/17 1.1005% 3 month USD-LIBOR-BBA (399,119) 6,841,000 — 5/14/42 3 month USD-LIBOR-BBA 2.795% 436,586 1,562,000 41,460 6/20/22 2.183% 3 month USD-LIBOR-BBA (18,090) CAD 3,833,000 — 6/13/14 1.285% 3 month CAD-BA-CDOR (2,143) CAD 6,539,000 — 6/13/17 1.5875% 3 month CAD-BA-CDOR (11,094) CAD 1,641,000 — 6/13/22 2.20% 3 month CAD-BA-CDOR (5,057) Barclay’s Bank, PLC 42,692,000 E 722,904 9/19/22 2.00% 3 month USD-LIBOR-BBA 93,197 239,019,000 E 202,517 9/19/14 0.60% 3 month USD-LIBOR-BBA 75,837 21,295,000 E (59,011) 9/19/17 3 month USD-LIBOR-BBA 1.10% 7,216 21,293,000 E (293,271) 9/19/22 3 month USD-LIBOR-BBA 2.00% 20,801 3,740,000 — 6/15/22 1.807% 3 month USD-LIBOR-BBA (12,249) 1,562,000 41,159 6/20/22 2.183% 3 month USD-LIBOR-BBA (18,391) AUD 1,041,000 — 6/22/22 6 month AUD-BBR-BBSW 4.035% 3,779 Putnam VT Diversified Income Fund 33 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. AUD 4,670,000 $— 6/22/22 4.06% 6 month AUD-BBR-BBSW $(26,828) AUD 5,000,000 — 6/29/22 3.9275% 6 month AUD-BBR-BBSW 26,912 EUR 21,990,000 — 6/18/14 0.935% 6 month EUR-EURIBOR- (41,822) REUTERS EUR 11,256,000 — 6/18/17 1.365% 6 month EUR-EURIBOR- (41,621) REUTERS EUR 7,015,000 — 6/18/22 1.945% 6 month EUR-EURIBOR- 33,205 REUTERS EUR 672,000 — 6/18/42 6 month EUR-EURIBOR- 2.24% (10,753) REUTERS EUR 7,995,000 — 6/19/22 6 month EUR-EURIBOR- 1.934% (48,375) REUTERS EUR 2,630,000 — 6/19/22 1.885% 6 month EUR-EURIBOR- 31,044 REUTERS EUR 4,647,000 — 6/25/22 6 month EUR-EURIBOR- 1.97682% (6,808) REUTERS GBP 5,584,000 — 6/14/17 6 month GBP-LIBOR-BBA 1.3775% 47,602 GBP 1,120,000 — 6/14/22 6 month GBP-LIBOR-BBA 2.13% 4,863 GBP 8,360,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (1,201,876) GBP 3,732,000 — 8/15/31 3.60% 6 month GBP-LIBOR-BBA (812,966) GBP 12,640,000 E — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,642,485 Citibank, N.A. $1,155,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 29,984 15,782,000 E 19,498 9/19/17 1.10% 3 month USD-LIBOR-BBA (29,584) 10,282,000 E 60,664 9/19/17 3 month USD-LIBOR-BBA 1.10% 92,641 28,275,000 E 321,430 9/19/22 2.00% 3 month USD-LIBOR-BBA (95,626) 8,300,000 E 1,364 9/19/14 0.60% 3 month USD-LIBOR-BBA (3,035) 15,064,000 E (203,056) 9/19/22 3 month USD-LIBOR-BBA 2.00% 19,138 1,120,000 E (67,256) 9/19/42 3 month USD-LIBOR-BBA 2.75% (15,926) Credit Suisse International 64,346,000 E (471,091) 9/19/22 3 month USD-LIBOR-BBA 2.00% 478,011 49,247,000 E 40,764 9/19/14 3 month USD-LIBOR-BBA 0.60% 66,865 50,377,000 E (15,417) 9/19/17 3 month USD-LIBOR-BBA 1.10% 141,255 2,138,000 E (142,186) 9/19/42 3 month USD-LIBOR-BBA 2.75% (44,201) 134,554,300 E 835,239 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,149,435) 12,641,000 E 559,238 9/19/42 2.75% 3 month USD-LIBOR-BBA (20,098) 38,409,000 E 10,849 9/19/14 0.60% 3 month USD-LIBOR-BBA (9,508) 88,825,000 E (67,188) 9/19/17 1.10% 3 month USD-LIBOR-BBA (343,433) 5,203,000 — 6/25/22 3 month USD-LIBOR-BBA 1.7975% 8,385 2,806,000 — 7/2/22 1.7175% 3 month USD-LIBOR-BBA 17,930 1,438,000 E — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 84,454 CAD 28,807,000 — 6/13/14 1.28797% 3 month CAD-BA-CDOR (17,843) CAD 1,036,000 — 6/13/17 3 month CAD-BA-CDOR 1.57927% 1,357 CAD 12,279,000 — 6/13/22 3 month CAD-BA-CDOR 2.19177% 28,743 CAD 3,850,000 — 6/15/22 2.135% 3 month CAD-BA-CDOR 10,920 CAD 3,260,000 — 6/29/22 2.1725% 3 month CAD-BA-CDOR 905 CHF 814,000 — 5/11/22 6 month CHF-LIBOR-BBA 0.975% (751) CHF 6,866,000 — 5/14/22 1.0125% 6 month CHF-LIBOR-BBA (19,713) CHF 7,205,000 — 6/19/22 0.94% 6 month CHF-LIBOR-BBA 54,183 EUR 15,495,000 — 6/15/14 6 month EUR-EURIBOR- 0.943% 32,703 REUTERS EUR 6,258,000 — 6/15/17 6 month EUR-EURIBOR- 1.377% 28,933 REUTERS 34 Putnam VT Div ersified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. EUR 5,914,000 $— 6/15/22 6 month EUR-EURIBOR- 1.947% $(24,959) REUTERS EUR 18,240,000 — 6/28/14 0.85% 6 month EUR-EURIBOR- 2,202 REUTERS EUR 2,651,000 — 7/2/22 6 month EUR-EURIBOR- 1.937% (17,579) REUTERS EUR 2,139,000 — 7/3/22 6 month EUR-EURIBOR- 1.985% (2,256) REUTERS EUR 2,051,000 — 7/3/22 6 month EUR-EURIBOR- 1.976% (4,329) REUTERS GBP 4,803,000 — 6/13/17 1.44% 6 month GBP-LIBOR-BBA (64,055) GBP 4,948,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1675% 48,921 GBP 5,231,000 — 6/15/22 6 month GBP-LIBOR-BBA 2.0125% (64,581) GBP 1,899,000 — 6/15/22 1.96% 6 month GBP-LIBOR-BBA 37,937 GBP 8,363,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 1,116,890 MXN 46,690,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 288,192 SEK 119,290,000 — 5/16/22 2.205% 3 month SEK-STIBOR-SIDE 284,367 SEK 13,321,000 — 6/19/22 3 month SEK-STIBOR-SIDE 2.38% (2,602) SEK 12,373,000 — 7/2/22 3 month SEK-STIBOR-SIDE 2.325% (11,608) Deutsche Bank AG $585,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 14,789 27,666,000 E 236,898 9/19/22 2.00% 3 month USD-LIBOR-BBA (171,175) 3,763,000 E (57,612) 9/19/22 3 month USD-LIBOR-BBA 2.00% (2,107) 1,834,000 E (1,614) 9/19/17 3 month USD-LIBOR-BBA 1.10% 4,090 KRW 5,469,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA- (51,063) BLOOMBERG MXN 46,690,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 296,138 PLN 9,384,000 — 4/16/17 5.01% 6 month PLN-WIBOR- (51,015) WIBO ZAR 20,262,000 — 4/17/17 3 month ZAR-JIBAR-SAFEX 6.76% 62,738 Goldman Sachs International $2,900,000 E (3,818) 9/19/14 0.60% 3 month USD-LIBOR-BBA (5,355) 4,018,000 E 7,473 9/19/14 3 month USD-LIBOR-BBA 0.60% 9,603 63,100,000 E 742,075 9/19/22 2.00% 3 month USD-LIBOR-BBA (188,652) 12,243,500 E (130,942) 9/19/22 3 month USD-LIBOR-BBA 2.00% 49,650 1,715,000 E (755) 9/19/17 1.10% 3 month USD-LIBOR-BBA (6,088) 5,774,000 E (338,505) 9/19/42 3 month USD-LIBOR-BBA 2.75% (73,883) 21,430,600 — 2/22/14 1 month USD-FEDERAL FUNDS- 0.1925% 1,134 H.15 5,779,000 — 2/23/14 0.19625% 1 month USD-FEDERAL (722) FUNDS-H.15 AUD 2,432,000 — 6/21/22 4.005% 6 month AUD-BBR-BBSW (1,986) AUD 867,000 — 6/22/22 4.035% 6 month AUD-BBR-BBSW (3,147) CHF 11,100,000 — 6/29/22 0.985% 6 month CHF-LIBOR-BBA 38,077 EUR 1,909,000 — 6/15/17 1.381% 6 month EUR-EURIBOR- (9,289) REUTERS EUR 3,937,000 — 6/15/22 6 month EUR-EURIBOR- 1.952% (14,313) REUTERS EUR 534,000 — 6/15/42 2.262% 6 month EUR-EURIBOR- 5,180 REUTERS EUR 7,945,000 — 6/19/22 6 month EUR-EURIBOR- 1.919% (62,098) REUTERS GBP 7,176,000 E — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 269,616 GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 351,725 Putnam VT Diversified Income Fund 35 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 6,786,000 E $— 9/23/31 3.99% 6 month GBP-LIBOR-BBA $(203,099) GBP 9,324,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.1725% 98,940 GBP 3,007,000 — 6/13/17 1.4425% 6 month GBP-LIBOR-BBA (40,721) GBP 1,859,000 — 6/20/22 6 month GBP-LIBOR-BBA 2.085% (3,592) GBP 6,515,000 E — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (637,207) GBP 6,515,000 E — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (574,557) GBP 987,000 — 6/28/22 2.02375% 6 month GBP-LIBOR-BBA 11,332 SEK 12,711,000 — 5/16/22 3 month SEK-STIBOR-SIDE 2.205% (30,301) SEK 33,640,000 — 5/29/22 3 month SEK-STIBOR-SIDE 2.215% (76,191) SEK 28,470,000 — 6/11/22 2.28% 3 month SEK-STIBOR-SIDE 41,838 JPMorgan Chase Bank NA $65,107,800 E 526,856 9/19/22 2.00% 3 month USD-LIBOR-BBA (433,484) 26,021,000 E 22,556 9/19/17 1.10% 3 month USD-LIBOR-BBA (58,369) 4,585,000 E (79,091) 9/19/22 3 month USD-LIBOR-BBA 2.00% (11,463) 769,000 E 70,487 9/19/42 2.75% 3 month USD-LIBOR-BBA 35,243 1,871,000 E (121,902) 9/19/42 3 month USD-LIBOR-BBA 2.75% (36,155) CAD 4,790,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (134,283) CAD 9,418,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 86,799 CAD 33,142,000 — 6/13/14 3 month CAD-BA-CDOR 1.2825% 16,860 CAD 5,489,000 — 6/13/17 3 month CAD-BA-CDOR 1.56% 2,177 CAD 3,139,000 — 6/13/22 2.175% 3 month CAD-BA-CDOR (2,636) CAD 2,947,000 — 6/25/22 2.1725% 3 month CAD-BA-CDOR 200 EUR 160,000 — 6/15/42 2.245% 6 month EUR-EURIBOR- 2,313 REUTERS EUR 3,862,000 — 3/23/14 1 month EUR-EONIA-OIS- 0.506% 22,863 COMPOUND EUR 6,336,000 — 3/23/17 1 month EUR-EONIA-OIS- 1.147% 174,231 COMPOUND GBP 2,133,000 — 6/13/17 6 month GBP-LIBOR-BBA 1.446% 29,425 GBP 934,000 — 6/13/22 6 month GBP-LIBOR-BBA 2.175% 10,249 JPY 706,300,000 — 6/25/22 0.85% 6 month JPY-LIBOR-BBA (11,436) JPY 1,034,000,000 — 7/2/22 6 month JPY-LIBOR-BBA 0.8225% (21,861) JPY 1,100,635,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 241,622 JPY 424,200,000 E — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 257,327 JPY 570,400,000 E — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (53,518) JPY 939,300,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (259,695) MXN 26,419,000 — 9/11/20 6.82% 1 month MXN-TIIE- (150,639) BANXICO MXN 34,163,000 — 9/14/20 6.82% 1 month MXN-TIIE- (198,297) BANXICO MXN 6,670,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 43,657 MXN 34,260,000 — 7/30/20 6.3833% 1 month MXN-TIIE- (122,372) BANXICO MXN 91,248,000 — 7/30/20 6.3833% 1 month MXN-TIIE- (325,925) BANXICO MXN 34,260,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 163,043 MXN 51,780,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 277,246 The Royal Bank of Scotland PLC $2,346,000 E 2,347 9/19/22 2.00% 3 month USD-LIBOR-BBA (32,258) UBS AG CHF 38,072,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (246,164) Total E See Note 1 to the financial statements regarding extended effective dates. 36 Putnam VT Div ersified Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $2,009,887 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $121 30 year Fannie Mae pools 700,224 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 42 30 year Fannie Mae pools Barclay’s Bank, PLC 780,034 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,560 30 year Fannie Mae pools 1,500,065 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,923 30 year Fannie Mae pools 1,198,197 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,492 30 year Fannie Mae pools 5,933,888 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (30,628) 30 year Fannie Mae pools 579,358 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 1,869 30 year Fannie Mae pools 2,054,885 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 124 30 year Fannie Mae pools 933,895 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 56 30 year Fannie Mae pools 737,806 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,766 30 year Fannie Mae pools 5,176,132 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (26,717) 30 year Fannie Mae pools 3,943,573 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 14,785 30 year Fannie Mae pools 1,493,958 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 4,820 30 year Fannie Mae pools 174,273 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 120 30 year Fannie Mae pools 250,481 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 384 30 year Fannie Mae pools 1,374,252 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (7,093) 30 year Fannie Mae pools 7,240,000 — 4/7/16 (2.63%) USA Non Revised (211,647) Consumer Price Index- Urban (CPI-U) 2,713,853 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 2,106 30 year Fannie Mae pools 1,207,690 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 937 30 year Fannie Mae pools 5,092,609 18,302 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 11,321 30 year Fannie Mae pools 621,192 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,649 30 year Ginnie Mae II pools 3,689,030 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 13,830 30 year Fannie Mae pools 4,037,392 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (20,839) 30 year Fannie Mae pools 3,325,819 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 10,729 30 year Fannie Mae pools 2,184,631 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,276) 30 year Fannie Mae pools 5,414,190 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 18,888 30 year Fannie Mae pools 16,896,497 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 63,346 30 year Fannie Mae pools 1,725,272 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 1,339 30 year Fannie Mae pools Putnam VT Diversified Income Fund 3 7 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclay’s Bank, PLC cont. $3,499,414 $— 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $13,120 30 year Fannie Mae pools 683,458 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,243 30 year Fannie Mae pools 2,216,095 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 7,273 30 year Fannie Mae pools 1,606,926 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 5,274 30 year Fannie Mae pools Citibank, N.A. 2,245,144 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 8,417 30 year Fannie Mae pools 5,164,643 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 19,363 30 year Fannie Mae pools 3,513,433 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 13,172 30 year Fannie Mae pools Credit Suisse International 1,475,612 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 5,532 30 year Fannie Mae pools 1,210,195 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 73 30 year Fannie Mae pools 2,572,630 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (13,279) 30 year Fannie Mae pools 699,434 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 42 30 year Fannie Mae pools Deutsche Bank AG 2,572,630 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (13,279) 30 year Fannie Mae pools Goldman Sachs International 2,344,605 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 141 30 year Fannie Mae pools 4,140,000 — 3/1/16 2.47% USA Non Revised 75,389 Consumer Price Index- Urban (CPI-U) 3,105,000 — 3/3/16 2.45% USA Non Revised 53,468 Consumer Price Index- Urban (CPI-U) 1,167,272 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,790 30 year Fannie Mae pools 1,815,687 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 109 30 year Fannie Mae pools 1,801,777 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (9,300) 30 year Fannie Mae pools 676,836 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,493) 30 year Fannie Mae pools 3,026,672 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 182 30 year Fannie Mae pools 88,873 194 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 171 30 year Fannie Mae pools 7,508,262 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 453 30 year Fannie Mae pools 3,025,883 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 182 30 year Fannie Mae pools 2,272,767 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 137 30 year Fannie Mae pools 5,842,567 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 352 30 year Fannie Mae pools 2,468,322 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (12,740) 30 year Fannie Mae pools 38 Putnam VT Div ersified Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $115,768 $— 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% $(597) 30 year Fannie Mae pools 308,482 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,592) 30 year Fannie Mae pools 4,455,000 — 4/3/17 2.3225% USA Non Revised 64,424 Consumer Price Index- Urban (CPI-U) 4,455,000 — 4/4/17 2.35% USA Non Revised 70,910 Consumer Price Index- Urban (CPI-U) 703,382 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 43 30 year Fannie Mae pools 4,455,000 — 4/5/17 2.355% USA Non Revised 72,135 Consumer Price Index- Urban (CPI-U) 4,455,000 — 4/5/22 2.66% USA Non Revised 105,093 Consumer Price Index- Urban (CPI-U) 5,013,666 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 302 30 year Fannie Mae pools GBP 2,780,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail (105,582) Price Index GBP 2,780,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail (117,686) Price Index GBP 2,780,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail (118,861) Price Index GBP 2,780,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail (172,980) Price Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(23,679) $2,660,000 12/20/19 (100 bp) $555,837 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 60,808 520,000 3/20/17 500 bp (66,081) Russian Federation, 7 1/2%, 3/31/30 — — 187,500 4/20/13 (112 bp) (1,024) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 405,000 9/20/13 715 bp 40,573 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 375,000 9/20/13 477 bp 22,905 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 375,000 9/20/13 535 bp 26,367 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 93,765 $3,536,280 6/20/17 500 bp (26,151) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 2,885 Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 680,000 10/20/12 339 bp 3,794 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2012. Securities rated by Putnam are indicated by “/P.” Putnam VT Diversified Income Fund 39 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $213 $5 Energy 7,088 — — Health care 11,324 — — Total common stocks 5 Asset-backed securities — 12,217,724 — Convertible bonds and notes — 956,328 — Convertible preferred stocks 147,532 332,615 6 Corporate bonds and notes — 148,433,101 — Foreign government and agency bonds and notes — 30,911,979 — Mortgage-backed securities — 122,445,858 — Preferred stocks — 547,214 — Purchased options outstanding — 58,669,482 — Senior loans — 8,917,159 — U.S. Government and agency mortgage obligations — 82,123,074 — U.S. Treasury obligations — 4,420,635 — Warrants — 981 14,678 Short-term investments 24,353,374 91,303,984 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,554,188) $— Futures contracts (115,481) — — Written options — (40,286,851) — TBA sale commitments — (15,764,063) — Interest rate swap contracts — (3,278,972) — Total return swap contracts — (215,088) — Credit default contracts — 428,211 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 40 Putnam VT Div ersified Income Fund Statement of assets and liabilities 6/30/12 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $552,590,083) $569,750,031 Affiliated issuers (identified cost $16,064,323) (Note 6) 16,064,323 Cash 24,108 Foreign currency (cost $70,570) (Note 1) 69,502 Dividends, interest and other receivables 4,736,581 Receivable for shares of the fund sold 5,769 Receivable for investments sold 4,571,842 Receivable for sales of delayed delivery securities (Note 1) 15,768,385 Unrealized appreciation on swap contracts (Note 1) 9,378,724 Receivable for variation margin (Note 1) 3,810 Unrealized appreciation on forward currency contracts (Note 1) 11,563,218 Premium paid on swap contracts (Note 1) 2,076,394 Total assets Liabilities Payable for investments purchased 1,264,504 Payable for purchases of delayed delivery securities (Note 1) 80,321,598 Payable for shares of the fund repurchased 208,844 Payable for compensation of Manager (Note 2) 208,317 Payable for investor servicing fees (Note 2) 76,850 Payable for custodian fees (Note 2) 45,732 Payable for Trustee compensation and expenses (Note 2) 115,610 Payable for administrative services (Note 2) 907 Payable for distribution fees (Note 2) 66,262 Unrealized depreciation on forward currency contracts (Note 1) 15,117,406 Written options outstanding, at value (premiums received $26,020,606) (Notes 1 and 3) 40,286,851 Premium received on swap contracts (Note 1) 4,638,847 Unrealized depreciation on swap contracts (Note 1) 9,882,120 TBA sale commitments, at value (proceeds receivable $15,752,344) (Note 1) 15,764,063 Collateral on certain derivative contracts, at value (Note 1) 12,709,686 Other accrued expenses 148,653 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $543,770,604 Undistributed net investment income (Note 1) 9,222,066 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (98,486,748) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (1,349,485) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $132,752,753 Number of shares outstanding 19,625,484 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.76 Computation of net asset value Class IB Net assets $320,403,684 Number of shares outstanding 47,359,493 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.77 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 4 1 Statement of operations Six months ended 6/30/12 (Unaudited) Investment income Interest (net of foreign tax of $3,283) (including interest income of $12,426 from investments in affiliated issuers) (Note 6) $14,284,661 Dividends 38,112 Total investment income Expenses Compensation of Manager (Note 2) 1,266,528 Investor servicing fees (Note 2) 229,293 Custodian fees (Note 2) 70,495 Trustee compensation and expenses (Note 2) 18,099 Administrative services (Note 2) 7,686 Distribution fees — Class IB (Note 2) 400,993 Other 172,320 Total expenses Expense reduction (Note 2) (234) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (6,772,200) Net realized loss on swap contracts (Note 1) (26,205,925) Net realized gain on futures contracts (Note 1) 1,990,937 Net realized loss on foreign currency transactions (Note 1) (1,079,955) Net realized loss on written options (Notes 1 and 3) (4,968,234) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (4,870,770) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 48,582,385 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/12* 12/31/11 Increase (decrease) in net assets Operations: Net investment income $12,157,593 $26,633,119 Net realized gain (loss) on investments and foreign currency transactions (37,035,377) 21,134,548 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 43,711,615 (62,479,263) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,963,760) (15,529,518) Class IB (17,976,607) (33,930,534) Increase in capital from settlement payments (Note 9) — 617 Increase (decrease) from capital share transactions (Note 4) 24,191,147 (25,385,940) Total increase (decrease) in net assets Net assets: Beginning of period 436,071,826 525,628,797 End of period (including undistributed net investment income of $9,222,066 and $23,004,840, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 42 Putnam VT Div ersified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/12† .19 .11 (.42) — * .38 * .38 * 2.74 * 81 * 12/31/11 .41 (.60) (.78) — f,g .76 .76 5.55 155 12/31/10 .72 .23 (1.21) — .74 h .74 h 9.41 115 12/31/09 .61 2.29 (.51) — .77 i,j .73 i 9.07 i 168 12/31/08 .47 (3.07) (.49) — f,k .74 i .74 i 6.19 i 198 12/31/07 .46 (.09) (.45) — .75 i .75 i 5.25 i 79 Class IB 6/30/12† .18 .12 (.40) — 4.29 * .51 * .51 * 2.61 * 81 * 12/31/11 .39 (.60) (.76) — f,g 1.01 1.01 5.30 155 12/31/10 .70 .23 (1.19) — .99 h .99 h 9.13 115 12/31/09 .61 2.30 (.49) — 1.02 i,j .98 i 8.95 i 168 12/31/08 .43 (2.98) (.47) — f,k .99 i .99 i 5.71 i 198 12/31/07 .43 (.08) (.43) — 1.00 i 1.00 i 5.02 i 79 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.13% 12/31/08 0.13 12/31/07 0.08 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 43 Notes to financial statements 6/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through June 30, 2012. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, that are either investment-grade or below-investment-grade (sometimes referred to as “junk bonds”) in quality and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. 44 Putnam VT Div ersified Income Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $1,055,200,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately 350 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $918,900,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,790,500,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally Putnam VT Div ersified Income Fund 45 ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $11,700,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $19,066,527 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $17,489,995 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $16,637,679. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets.
